Exhibit 10.39

 

 

 

SERIES 2011-1 NOTE PURCHASE AGREEMENT

(SERIES 2011-1 VARIABLE FUNDING CAR SHARING ASSET BACKED NOTES)

dated as of December 29, 2011,

among

ZIPCAR VEHICLE FINANCING LLC,

ZIPCAR, INC.,

as Administrator, Servicer and Lessee

CERTAIN CONDUIT INVESTORS,

each as a Conduit Investor,

CERTAIN FINANCIAL INSTITUTIONS,

each as a Committed Note Purchaser,

CERTAIN FUNDING AGENTS,

and

BARCLAYS BANK PLC,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

ARTICLE I DEFINITIONS

     2     

SECTION 1.01

  

Definitions

     2   

ARTICLE II PURCHASE AND SALE OF SERIES 2011-1 NOTES

     10     

SECTION 2.01

  

The Initial Note Purchase

     10     

SECTION 2.02

  

Advances

     11     

SECTION 2.03

  

Borrowing Procedures

     12     

SECTION 2.04

  

The Series 2011-1 Notes

     13     

SECTION 2.05

  

Commitment Terms

     14     

SECTION 2.06

  

Selection of Interest Rates

     14     

SECTION 2.07

  

Reduction in Series 2011-1 Maximum Principal Amount

     14   

ARTICLE III INTEREST AND FEES

     14     

SECTION 3.01

  

Interest

     14     

SECTION 3.02

  

Fees

     15     

SECTION 3.03

  

Eurodollar Lending Unlawful

     15     

SECTION 3.04

  

Deposits Unavailable

     16     

SECTION 3.05

  

Increased or Reduced Costs, etc.

     17     

SECTION 3.06

  

Funding Losses

     17     

SECTION 3.07

  

Increased Capital Costs

     18     

SECTION 3.08

  

Taxes

     19     

SECTION 3.09

  

Indenture Carrying Charges; Survival

     20   

ARTICLE IV OTHER PAYMENT TERMS

     20     

SECTION 4.01

  

Time and Method of Payment

     20   

ARTICLE V THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS

     21     

SECTION 5.01

  

Authorization and Action of the Administrative Agent

     21     

SECTION 5.02

  

Delegation of Duties

     21     

SECTION 5.03

  

Exculpatory Provisions

     21     

SECTION 5.04

  

Reliance

     22     

SECTION 5.05

  

Non-Reliance on the Administrative Agent and Other Purchasers

     22     

SECTION 5.06

  

The Administrative Agent in its Individual Capacity

     23     

SECTION 5.07

  

Successor Administrative Agent

     23     

SECTION 5.08

  

Authorization and Action of Funding Agents

     23     

SECTION 5.09

  

Delegation of Duties

     24     

SECTION 5.10

  

Exculpatory Provisions

     24     

SECTION 5.11

  

Reliance

     24     

SECTION 5.12

  

Non-Reliance on the Funding Agent and Other Purchasers

     25     

SECTION 5.13

  

The Funding Agent in its Individual Capacity

     25     

SECTION 5.14

  

Successor Funding Agent

     25   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     26     

SECTION 6.01

  

ZVF

     26     

SECTION 6.02

  

Zipcar

     27     

SECTION 6.03

  

Conduit Investors

     27   

ARTICLE VII CONDITIONS

     29     

SECTION 7.01

  

Conditions to Issuance

     29     

SECTION 7.02

  

Conditions to Initial Borrowing

     30     

SECTION 7.03

  

Conditions to Each Borrowing

     31   

ARTICLE VIII COVENANTS

     32     

SECTION 8.01

  

Covenants

     32     

SECTION 8.02

  

Additional Covenants

     34   

ARTICLE IX MISCELLANEOUS PROVISIONS

     37     

SECTION 9.01

  

Amendments

     37     

SECTION 9.02

  

No Waiver; Remedies

     38     

SECTION 9.03

  

Binding on Successors and Assigns

     38     

SECTION 9.04

  

Survival of Agreement

     39     

SECTION 9.05

  

Payment of Costs and Expenses; Indemnification

     40     

SECTION 9.06

  

Characterization as Related Document; Entire Agreement

     43     

SECTION 9.07

  

Notices

     43     

SECTION 9.08

  

Severability of Provisions

     44     

SECTION 9.09

  

Tax Matters

     44     

SECTION 9.10

  

No Proceedings; Limited Recourse

     44     

SECTION 9.11

  

Confidentiality

     45     

SECTION 9.12

  

Governing Law

     46     

SECTION 9.13

  

Jurisdiction

     47     

SECTION 9.14

  

Waiver of Jury Trial

     47     

SECTION 9.15

  

Counterparts

     47     

SECTION 9.16

  

Additional Investor Groups

     47     

SECTION 9.17

  

Assignment

     48   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

         

Page

EXHIBITS SCHEDULE I    List of Conduit Investors and Committed Note Purchasers
   EXHIBIT A    Form of Advance Request    EXHIBIT B    Form of Assignment and
Assumption Agreement    EXHIBIT C    Form of Investor Group Supplement   
EXHIBIT D    Form of Addendum    EXHIBIT E    Form of Conduit Investor and
Committed Note Purchaser Tax Certificate    EXHIBIT F    Quarterly Fleet Report
  

 

iii



--------------------------------------------------------------------------------

SERIES 2011-1 NOTE PURCHASE AGREEMENT

THIS SERIES 2011-1 NOTE PURCHASE AGREEMENT, dated as of December 29, 2011 (as
amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms hereof, this “Agreement”), is made among ZIPCAR
VEHICLE FINANCING LLC, a Delaware limited liability company (“ZVF”), ZIPCAR,
INC., a Delaware corporation (“Zipcar”), the several commercial paper conduits
listed on Schedule I and their respective permitted successors and assigns, the
several financial institutions that serve as committed note purchasers set forth
on Schedule I hereto and the other financial institutions parties hereto
pursuant to Section 9.17, the financial institution set forth opposite the name
of each Conduit Investor or Non-Conduit Committed Note Purchaser on Schedule I
hereto and its permitted successor and assign (the “Funding Agent” with respect
to such Investor Group) and BARCLAYS BANK PLC, in its capacity as administrative
agent for the Conduit Investors, the Committed Note Purchasers and the Funding
Agents (the “Administrative Agent”).

BACKGROUND

1. Contemporaneously with the execution and delivery of this Agreement, ZVF, as
issuer, and Deutsche Bank Trust Company Americas, a New York banking
corporation, as trustee (together with its successors in trust thereunder as
provided in the Base Indenture referred to below, the “Trustee”) and as
Securities Intermediary, entered into the Series 2011-1 Supplement, of even date
herewith (as the same may be further amended, supplemented, restated or
otherwise modified from time to time in accordance with the terms thereof, the
“Series 2011-1 Supplement”), to the Amended and Restated Base Indenture, dated
as of May 11, 2011 (as the same may be amended, supplemented, restated or
otherwise modified from time to time in accordance with the terms thereof, the
“Base Indenture” and, together with the Series 2011-1 Supplement, the
“Indenture”), between ZVF and the Trustee, pursuant to which ZVF issued one or
more Series 2011-1 Variable Funding Car Sharing Asset Backed Notes.

2. ZVF wishes to issue the Series 2011-1 Notes in favor of the Purchasers and
obtain the agreement of the Purchasers to make loans from time to time (each, an
“Advance”) as consideration for the purchase of Series 2011-1 Principal Amounts,
all of which Advances (including the Initial Advance) will constitute Increases,
and all of which Advances (including the Initial Advance) will be evidenced by
the Series 2011-1 Notes purchased in connection herewith and will constitute
purchases of Series 2011-1 Principal Amounts corresponding to the amount of such
Advances. Subject to the terms and conditions of this Agreement, each Conduit
Investor may make Advances from time to time and each Committed Note Purchaser
is willing to commit to make Advances from time to time, as consideration for
purchases of Series 2011-1 Principal Amounts in an aggregate outstanding amount
up to the Maximum Investor Group Principal Amount for the related Investor Group
until the commencement of the Series 2011-1 Rapid Amortization Period. Zipcar
has joined in this Agreement to confirm certain representations, warranties and
covenants made by it for the benefit of each Conduit Investor and each Committed
Note Purchaser.



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

SECTION 1.01 Definitions.

As used in this Agreement and unless the context requires a different meaning,
capitalized terms used but not defined herein (including the preamble and the
recitals hereto) shall have the meanings assigned to such terms in Article I of
the Series 2011-1 Supplement or, if not defined therein, the meanings assigned
to such terms in the Definitions List attached to the Base Indenture as Schedule
I, as applicable. For the avoidance of doubt, to the extent any capitalized term
defined herein also has a meaning assigned to such term in the Definitions List
attached to the Base Indenture, the meaning given to such term herein shall
apply. In addition, the following terms shall have the following meanings and
the definitions of such terms are applicable to the singular as well as the
plural form of such terms and to the masculine as well as the feminine and
neuter genders of such terms:

“Acquiring Committed Note Purchaser” has the meaning set forth in
Section 9.17(a).

“Acquiring Investor Group” has the meaning set forth in Section 9.17(c).

“Addendum” means an Addendum substantially in the form of Exhibit D.

“Additional Investor Group” means, (x) collectively, a Conduit Investor and the
Conduit Committed Note Purchaser(s) with respect to such Conduit Investor or,
(y) a Non-Conduit Committed Note Purchaser, in each case, that becomes party
hereto as of any date after the Series 2011-1 Closing Date pursuant to
Section 9.16 in connection with an increase in the Series 2011-1 Maximum
Principal Amount; provided that, for the avoidance of doubt, an Investor Group
that is both an Additional Investor Group and an Acquiring Investor Group shall
be deemed to be an Additional Investor Group solely in connection with, and to
the extent of, the commitment of such Investor Group that increases the Series
2011-1 Maximum Principal Amount when such Additional Investor Group becomes a
party hereto and Additional Series 2011-1 Notes are issued pursuant to Sections
2.1 and 5.1 of the Series 2011-1 Supplement, and references herein to such an
Investor Group as an “Additional Investor Group” shall not include the
commitment of such Investor Group as an Acquiring Investor Group.

“Additional Investor Group Initial Principal Amount” means, with respect to each
Additional Investor Group on the date such Additional Investor Group becomes a
party hereto, the initial principal amount on such date of the Series 2011-1
Notes issued to such Additional Investor Group, which shall be an amount equal
to such Additional Investor Group’s Commitment Percentage of the principal
amount of outstanding Series 2011-1 Notes as of such date (after giving effect
to the issuance of any Series 2011-1 Notes on such date).

“Advance” has the meaning set forth in paragraph 4 of the recitals hereto.

 

2



--------------------------------------------------------------------------------

“Advance Request” has the meaning set forth in Section 7.03(c).

“Affected Person” has the meaning set forth in Section 3.05.

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit B.

“Borrowing” has the meaning set forth in Section 2.02(c).

“Borrowing Deficit” has the meaning set forth in Section 2.03(b).

“Change in Law” means (a) any law, rule or regulation or any change therein or
in the interpretation or application thereof (whether or not having the force of
law), in each case, adopted, issued or occurring after the Series 2011-1 Closing
Date or (b) any request, guideline or directive (whether or not having the force
of law) from any government or political subdivision or agency, authority,
bureau, central bank, commission, department or instrumentality thereof, or any
court, tribunal, grand jury or arbitrator, or any accounting board or authority
(whether or not part of government) which is responsible for the establishment
or interpretation of national or international accounting principles, in each
case, whether foreign or domestic (each an “Official Body”) charged with the
administration, interpretation or application thereof, or the compliance with
any request or directive of any Official Body (whether or not having the force
of law) made, issued or occurring after the Series 2011-1 Closing Date; provided
that, notwithstanding anything in the foregoing to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act adopted by the U.S.
Congress on July 12, 2010, (ii) the revised Basel Accord prepared by the Basel
Committee on Banking Supervision as set out in the publication entitled:
“International Convergence of Capital Measurements and Capital Standards: a
Revised Framework,” as updated from time to time, and (iii) any rules,
regulations, guidance, interpretations or directives relating thereto or issued
in connection therewith (whether or not having the force of law) are deemed to
have been made, issued or adopted after the Series 2011-1 Closing Date,
regardless of the date actually made, issued or adopted.

“Commitment” means, the obligation of the Committed Note Purchasers included in
each Investor Group to fund Advances pursuant to Section 2.02(a) in an aggregate
stated amount up to the Maximum Investor Group Principal Amount for such
Investor Group.

“Commitment Percentage” means, on any date of determination with respect to any
Investor Group, the ratio, expressed as a percentage, which such Investor
Group’s Maximum Investor Group Principal Amount bears to the Series 2011-1
Maximum Principal Amount on such date.

“Committed Note Purchaser” means, collectively, the Conduit Committed Note
Purchasers and Non-Conduit Committed Note Purchasers.

 

3



--------------------------------------------------------------------------------

“Conduit Committed Note Purchaser Percentage” means, with respect to any Conduit
Committed Note Purchaser, the percentage set forth opposite the name of such
Conduit Committed Note Purchaser on Schedule I.

“Conduit Assignee” means, with respect to any Conduit Investor, any commercial
paper conduit, whose commercial paper has ratings of at least “A-2” from
Standard & Poor’s and “P2” from Moody’s, that is administered by the Funding
Agent with respect to such Conduit Investor or any Affiliate of such Funding
Agent, in each case, designated by such Funding Agent to accept an assignment
from such Conduit Investor of the Investor Group Principal Amount or a portion
thereof with respect to such Conduit Investor pursuant to Section 9.17(b).

“Conduit Committed Note Purchaser” means, with respect to a Conduit Investor,
each Purchaser identified as a Conduit Committed Note Purchaser for such Conduit
Investor on the signature pages hereto, or in the Assignment and Assumption
Agreement, Investor Group Supplement or Addendum pursuant to which such
Purchaser became a party hereto.

“Conduit Investors” means any Purchaser which is designated as a Conduit
Investor on the signature pages hereto, or in the Investor Group Supplement or
Addendum pursuant to which such Purchaser became a party hereto.

“Confidential Information” for purposes of this Agreement, has the meaning set
forth in Section 9.11.

“CP Rate” means, with respect to each Conduit Investor (i) for any day during
any Series 2011-1 Interest Period funded by a Conduit Investor set forth in
Schedule I hereto or any other Conduit Investor that elects in its Investor
Group Supplement or Addendum to make this clause (i) applicable (collectively,
the “Conduits”), the per annum rate equivalent to the weighted average of the
per annum rates paid or payable by such Conduits from time to time as interest
on or otherwise (by means of interest rate hedges or otherwise taking into
consideration any incremental carrying costs associated with short term
promissory notes issued by such Conduits maturing on dates other than those
certain dates on which such Conduits are to receive funds) in respect of the
promissory notes issued by such Conduits that are allocated in whole or in part
by their respective Funding Agent (on behalf of such Conduits) to fund or
maintain the Series 2011-1 Principal Amount or that are issued by such Conduits
specifically to fund or maintain the Series 2011-1 Principal Amount, in each
case, during such period, as determined by their respective Funding Agent (on
behalf of such Conduits), including (x) the commissions of placement agents and
dealers in respect of such promissory notes, to the extent such commissions are
allocated, in whole or in part, to such promissory notes by the related
Committed Note Purchasers (on behalf of such Conduits), (y) all reasonable costs
and expenses of any issuing and paying agent or other person responsible for the
administration of such Conduits’ commercial paper programs in connection with
the preparation, completion, issuance, delivery or payment of Series 2011-1
Commercial Paper, and (z) the costs of other borrowings by such Conduits
including, without limitation, borrowings to fund small or odd dollar amounts
that are not

 

4



--------------------------------------------------------------------------------

easily accommodated in the commercial paper market; provided, however, that if
any component of such rate is a discount rate, in calculating the CP Rate, the
respective Funding Agent for such Conduits shall for such component use the rate
resulting from converting such discount rate to an interest bearing equivalent
rate per annum and (ii) for any Series 2011-1 Interest Period for any portion of
the Commitment of the related Investor Group funded by any other Conduit
Investor, the “CP Rate” applicable to such Conduit Investor as set forth in its
Investor Group Supplement or Addendum.

“Eurodollar Advance” means, an Advance which bears interest at all times during
the Eurodollar Interest Period applicable thereto at a fixed rate of interest
determined by reference to the Eurodollar Rate (Reserve Adjusted).

“Eurodollar Interest Period” means, with respect to any Eurodollar Advance,
(a) initially, the period commencing on and including the date of such
Eurodollar Advance and ending on but excluding the next Payment Date and (b) for
each period thereafter, the period commencing on and including the Payment Date
on which the immediately preceeding Eurodollar Interest Period ended and ending
on but excluding the next Payment Date; provided, however, that

 

  (i) no Eurodollar Interest Period may end subsequent to the Series 2011-1
Expected Final Payment Date; and

 

  (ii) upon the occurrence and during the continuation of the Series 2011-1
Rapid Amortization Period, any Eurodollar Interest Period may be terminated at
the election of the related Funding Agent by notice to ZVF and the
Administrator, and upon such election the Eurodollar Advances in respect of
which interest was calculated by reference to such terminated Eurodollar
Interest Period shall, solely at the option of such Funding Agent, either be
converted to Series 2011-1 Base Rate Tranches or included in the Series 2011-1
CP Tranche until payment in full of the Series 2011-1 Notes.

“Eurodollar Rate” means, with respect to any Investor Group, the rate per annum
determined by the related Funding Agent at approximately 11:00 a.m. (London
time) on the date which is one (1) London Business Day prior to the beginning of
the relevant Eurodollar Interest Period by reference to the British Bankers’
Association Interest Settlement Rates for deposits in Dollars (as set forth by
any service selected by such Funding Agent which has been nominated by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying such rates) for a period equal to such Eurodollar Interest Period;
provided that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provision of this definition, the “Eurodollar Rate” shall be
the interest rate per annum determined by such Funding Agent to be the rate per
annum at which deposits in Dollars are offered by such Funding Agent’s Reference
Lender in London to prime banks in the London interbank market at or about 11:00
a.m. (London time) one (1) London Business Day before the first day of such
Eurodollar Interest Period in an amount substantially equal to the amount of the
Eurodollar Advances to be outstanding during such Eurodollar Interest Period and
for a period equal

 

5



--------------------------------------------------------------------------------

to such Eurodollar Interest Period. In respect of any Eurodollar Interest Period
which is not thirty (30) days in duration, the Eurodollar Rate shall be
determined through the use of straight-line interpolation by reference to two
rates calculated in accordance with the preceding sentence, one of which shall
be determined as if the maturity of the Dollar deposits referred to therein were
the period of time for which rates are available next shorter than the
Eurodollar Interest Period and the other of which shall be determined as if such
maturity were the period of time for which rates are available next longer than
the Eurodollar Interest Period; provided that, if a Eurodollar Interest Period
is less than or equal to seven days, the Eurodollar Rate shall be determined by
reference to a rate calculated in accordance with the preceding sentence as if
the maturity of the Dollar deposits referred to therein were a period of time
equal to seven days.

“Eurodollar Rate (Reserve Adjusted)” means, with respect to any Investor Group
for any Eurodollar Interest Period, an interest rate per annum (rounded upward
to the nearest 1/100th of 1%) determined pursuant to the following formula:

 

Eurodollar Rate =  

Eurodollar Rate

(Reserve Adjusted)   1.00 – Eurodollar Reserve Percentage

The Eurodollar Rate (Reserve Adjusted) for any Eurodollar Interest Period for
Eurodollar Advances will be determined by each Funding Agent on the basis of the
Eurodollar Reserve Percentage in effect one (1) Business Day before the first
day of such Eurodollar Interest Period.

Notwithstanding the foregoing, the Eurodollar Rate (Reserve Adjusted) with
respect to any Eurodollar Advance assigned by a Conduit Investor pursuant to
Section 2.06(ii), shall equal the Series 2011-1 Base Rate with respect to the
Investor Group of which such Conduit Investor is a member until the second
London Business Day following such assignment after which the Eurodollar Rate
(Reserve Adjusted) for such Eurodollar Advance shall be determined as set forth
above.

“Eurodollar Reserve Percentage” means, for any Eurodollar Interest Period, the
reserve percentage (expressed as a decimal) equal to the maximum aggregate
reserve requirements (including all basic, emergency, supplemental, marginal and
other reserves and taking into account any transitional adjustments or other
scheduled changes in reserve requirements) specified under regulations issued
from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of and including “Eurocurrency Liabilities,” as currently
defined in Regulation D of the F.R.S. Board, having a term approximately equal
or comparable to such Eurodollar Interest Period.

“Federal Funds Rate” means, with respect to any Investor Group for any day, the
rate per annum equal to the weighted average of the overnight federal funds
rates as published on such day in Federal Reserve Board Statistical Release
H.15(519) or any successor or substitute publication selected by the related
Funding Agent (or, if such day is not a Business Day, for the next preceding
Business Day), or, if, for any reason, such rate is not so published, the rate
determined, in the sole opinion of such Funding Agent, to be the rate at which
overnight federal funds are being offered in the national federal funds market
at 9:00 a.m. New York City time.

 

6



--------------------------------------------------------------------------------

“Fee Letter” means that certain fee letter, dated as of the date hereof, by and
between the Administrative Agent and ZVF setting forth, among other things, the
definition of Program Fee Rate and the definition of Undrawn Fee.

“Financial Statements” has the meaning set forth in Section 6.02(b).

“Increase Date” shall mean the Business Day on which an Increase in the Series
2011-1 Principal Amount occurs.

“Initial Advance” means the first Advances made under this Agreement on or
following the Series 2011-1 Closing Date as part of the initial Borrowings.

“Investor Group” means, (i) (x) collectively, a Conduit Investor and the Conduit
Committed Note Purchaser(s) with respect to such Conduit Investor or (y) a
Non-Conduit Committed Note Purchaser(s), in each case, party hereto as of the
Series 2011-1 Closing Date and (ii) any Additional Investor Group.

“Investor Group Increase Amount” means, with respect to any Investor Group on
any Increase Date, such Investor Group’s Commitment Percentage of the amount of
the Increase on such Business Day.

“Investor Group Principal Amount” means, (a) with respect to any Investor Group
other than an Additional Investor Group, (i) when used with respect to the
Series 2011-1 Closing Date, such Investor Group’s Commitment Percentage of the
Series 2011-1 Initial Principal Amount and (ii) when used with respect to any
other date, an amount equal to (w) the Investor Group Principal Amount with
respect to such Investor Group on the immediately preceding Business Day plus
(x) any Investor Group Increase Amount with respect to such Investor Group on
such date minus (y) the amount of principal payments made to such Investor Group
pursuant to the Series 2011-1 Supplement on such date plus (z) the amount of
principal payments recovered from such Investor Group by a trustee as a
preference payment in a bankruptcy proceeding of the Issuer or otherwise
rescinded or returned for any reason on such date and (b) with respect to any
Additional Investor Group, (i) when used with respect to the date such
Additional Investor Group becomes a party hereto, such Additional Investor
Group’s Additional Investor Group Initial Principal Amount and (ii) when used
with respect to any other date, an amount equal to (w) the Investor Group
Principal Amount with respect to such Additional Investor Group on the
immediately preceding Business Day plus (x) any Investor Group Increase Amount
with respect to such Additional Investor Group on such date minus (y) the amount
of principal payments made to such Investor Group pursuant to the Series 2011-1
Supplement on such date plus (z) the amount of principal payments recovered from
such Additional Investor Group by a trustee as a preference payment in a
bankruptcy proceeding of the Issuer or otherwise rescinded or returned for any
reason on such date.

 

7



--------------------------------------------------------------------------------

“Investor Group Supplement” means an Investor Group Supplement substantially in
the form of Exhibit C.

“London Business Day” means any day other than a Saturday, Sunday or other day
on which banks are authorized or required to be closed in London, United
Kingdom.

“Majority Program Support Providers” means with respect to any Investor Group,
Program Support Providers with respect to the members of such Investor Group
holding more than 50% of the aggregate commitments of all such Program Support
Providers.

“Margin Stock” means “margin stock” as defined in Regulation U of the Board of
Governors of the Federal Reserve System, as amended from time to time.

“Maximum Investor Group Principal Amount” means, with respect to each Investor
Group, the aggregate amounts set forth opposite the name of the Committed Note
Purchasers included in such Investor Group on Schedule I hereto, as such amount
may be increased or modified from time to time by written agreement among the
Committed Note Purchasers included in such Investor Group, the Administrator and
ZVF in accordance with the terms hereof; provided that, on any day after the
occurrence and during the continuance of an Amortization Event with respect to
the Series 2011-1 Notes, the Maximum Investor Group Principal Amount with
respect to each Investor Group shall equal the Investor Group Principal Amount
for such Investor Group on such date (after giving effect to all principal
payments made to such Investor Group pursuant to the Series 2011-1 Supplement on
such date).

“Non-Conduit Committed Note Purchaser” means each Purchaser designated as a
Non-Conduit Committed Note Purchaser on the signature pages hereto, or in the
Assignment and Assumption Agreement, Investor Group Supplement or Addendum
pursuant to which such Purchaser became a party hereto.

“Prime Rate” means, with respect to any Investor Group, the rate announced by
the applicable Reference Lender from time to time as its prime rate in the
United States, such rate to change as and when such designated rate changes. The
Prime Rate is not intended to be the lowest rate of interest charged by such
Reference Lender in connection with extensions of credit to debtors.

“Program Fee” has the meaning set forth in Section 3.02(a).

“Program Fee Rate” has the meaning set forth in the Fee Letter.

“Program Support Agreement” means any agreement entered into by any Program
Support Provider in respect of any Series 2011-1 Commercial Paper and/or Series
2011-1 Note providing for the issuance of one or more letters of credit for the
account of a Committed Note Purchaser or a Conduit Investor, the issuance of one
or more insurance policies for which a Committed Note Purchaser or a Conduit
Investor is obligated to reimburse the applicable Program Support Provider for
any drawings

 

8



--------------------------------------------------------------------------------

thereunder, the sale by a Committed Note Purchaser or a Conduit Investor to any
Program Support Provider of the Series 2011-1 Notes (or portions thereof or
interests therein) and/or the making of loans and/or other extensions of credit
to a Committed Note Purchaser or a Conduit Investor in connection with such
Conduit Investor’s securitization program, together with any letter of credit,
insurance policy or other instrument issued thereunder or guaranty thereof (but
excluding any discretionary advance facility provided by a Committed Note
Purchaser).

“Program Support Provider” means and includes any Person now or hereafter
extending credit or having a commitment to extend credit to or for the account
of, and/or agreeing to make purchases from, a Committed Note Purchaser or a
Conduit Investor in respect of such Committed Note Purchaser’s or Conduit
Investor’s Series 2011-1 Commercial Paper and/or Series 2011-1 Note, and/or
agreeing to issue a letter of credit or insurance policy or other instrument to
support any obligations arising under or in connection with such Conduit
Investor’s securitization program as it relates to any Series 2011-1 Commercial
Paper issued by such Conduit Investor, in each case pursuant to a Program
Support Agreement, and any guarantor of any such person.

“Purchaser” means, collectively, the Conduit Investors and the Committed Note
Purchasers.

“Reference Lender” means, with respect to any Investor Group, the related
Funding Agent or, if such Funding Agent does not have a prime rate, an Affiliate
thereof designated by such Funding Agent.

“Regulation S”: Regulation S under the Securities Act.

“Series 2010-1 Supplement” means that certain Amended and Restated Series 2010-1
Supplement to the Base Indenture, dated as of May 11, 2011, between ZVF and the
Trustee, as the same may be amended, supplemented or otherwise modified from
time to time.

“Series 2010-1 Note Purchase Agreement” means that certain Amended and Restated
Series 2010-1 Note Purchase Agreement, dated as of May 11, 2011, among ZVF, the
Administrator, the Servicer, the Lessee, Credit Agricole Corporate and
Investment Bank, as administrative agent and the funding agents, conduit
investors and committed note purchasers party thereto, as the same may be
amended, supplemented or otherwise modified from time to time.

“Series 2010-1 Notes” means the Series 2010-1 Variable Funding Car Sharing Asset
Backed Notes issued pursuant to the Base Indenture as supplemented by the Series
2010-1 Supplement.

“Series 2011-1 Base Rate” means, with respect to any Investor Group on any day,
a rate per annum equal to the greater of (a) the Prime Rate with respect to such
Investor Group in effect on such day and (b) the Federal Funds Rate with respect
to such Investor Group in effect on such day. Any change in the Series 2011-1
Base Rate due to a change in the Prime Rate or the Federal Funds Rate shall be
effective as of the opening

 

9



--------------------------------------------------------------------------------

of business on the effective day of such change in the Prime Rate or the Federal
Funds Rate, respectively. Changes in the rate of interest on that portion of any
Advances maintained as Series 2011-1 Base Rate Tranches will take effect
simultaneously with each change in the Series 2011-1 Base Rate.

“Series 2011-1 Commitment Termination Date” means December 29, 2012 or such
earlier or later date as the parties hereto may agree in writing.

“Series 2011-1 Obligations” has the meaning set forth in Section 5.01.

“Series 2011-1 Related Documents” means the Related Documents relating to the
Series 2011-1 Notes; provided that, for the avoidance of doubt, (i) any Related
Document that relates solely to a Series of Notes other than the Series 2011-1
Notes shall not be a Series 2011-1 Related Document, (ii) any Related Document
that relates to the Series 2011-1 Notes and other Series of Notes shall be a
Series 2011-1 Related Document and (iii) any Related Document that relates
solely to any Segregated Series of Notes shall not be a Series 2011-1 Related
Document.

“Series 2011-1 Supplement” has the meaning set forth in paragraph 3 of the
recitals hereto.

“Taxes” has the meaning set forth in Section 3.08.

“Term” has the meaning set forth in Section 2.05.

“Undrawn Fee” has the meaning set forth in Section 3.02(b).

“Undrawn Fee Rate” has the meaning set forth in the Fee Letter.

“Up-Front Fee” has the meaning set forth in the Fee Letter.

“Weighted Average CP Rate” means, with respect to any Series 2011-1 Interest
Period, the weighted average of the CP Rates applicable to each Advance funded
or maintained during such Series 2011-1 Interest Period through the issuance of
Series 2011-1 Commercial Paper.

ARTICLE II

PURCHASE AND SALE OF SERIES 2011-1 NOTES

SECTION 2.01 The Initial Note Purchase.

On the terms and conditions set forth in the Indenture and this Agreement, and
in reliance on the covenants, representations and agreements set forth herein
and therein, ZVF will issue the Series 2011-1 Notes on the Series 2011-1 Closing
Date. Such Series 2011-1 Notes for each Investor Group will be dated the Series
2011-1 Closing Date, registered in the name of the respective Funding Agent, as
agent for the related Conduit Investor, if any, and the Committed Note
Purchaser(s), or in such other name as the respective Funding Agent may request,
and will be duly authenticated in accordance with the provisions of the
Indenture.

 

10



--------------------------------------------------------------------------------

SECTION 2.02 Advances.

(a) (a) Subject to the terms and conditions of this Agreement and the Series
2011-1 Supplement on any date prior to the Series 2011-1 Commitment Termination
Date, (x) each Conduit Investor may and, if any such Conduit Investor determines
that it will not make an Advance or any portion of an Advance, its related
Conduit Committed Note Purchaser(s) shall to the extent such Conduit Investor
does not make such Advance and (y) each Non-Conduit Committed Note Purchaser
shall, in each case, upon ZVF’s request delivered in accordance with the
provisions of Section 2.03 and upon the satisfaction of all conditions precedent
thereto, make Advances from time to time during the Series 2011-1 Revolving
Period; provided, that (i) such Advances shall be made ratably by each Conduit
Investor (or its related Conduit Committed Note Purchaser or Conduit Committed
Note Purchasers collectively, as the case may be) and Non-Conduit Committed Note
Purchaser based on the respective Commitment Percentage of its Investor Group
and (ii) the portion of any such Advance made by a Conduit Committed Note
Purchaser shall be based on its Conduit Committed Note Purchaser Percentage of
the Commitment Percentage with respect to the related Investor Group; provided,
further that no Advance shall be required or permitted to be made on any date
if, after giving effect to such Advance, (i) the Investor Group Principal Amount
with respect to any Investor Group would exceed the Maximum Investor Group
Principal Amount with respect to such Investor Group, (ii) the Series 2011-1
Principal Amount would exceed the Series 2011-1 Maximum Principal Amount,
(iii) a Series 2011-1 Enhancement Deficiency or an Aggregate Asset Amount
Deficiency exists or would exist as a result of such Advance, or (iv) an
Amortization Event, Potential Amortization Event, Liquidation Event of Default
or Limited Liquidation Event of Default, in each case, with respect to the
Series 2011-1 Notes exists or would exist as a result of such Advance. If a
Conduit Investor elects not to fund the full amount of its Commitment Percentage
of the Initial Advance (or, in the case of a Conduit Investor in an Additional
Investor Group, the Additional Investor Group Initial Principal Amount with
respect to such Additional Investor Group) or a requested Increase, such Conduit
Investor shall notify the Administrative Agent and the Funding Agent with
respect to such Conduit Investor, and each Conduit Committed Note Purchaser with
respect to such Conduit Investor shall fund its Conduit Committed Note Purchaser
Percentage of the portion of the Commitment Percentage with respect to such
Investor Group of the Initial Advance (or, in the case of a Conduit Committed
Note Purchaser in an Additional Investor Group, the applicable portion of the
Additional Investor Group Initial Principal Amount with respect to such
Additional Investor Group) or such Increase, as the case may be, not funded by
such Conduit Investor, subject to the terms described above.

(b) Subject to Section 9.10(b), each Conduit Investor hereby agrees with respect
to itself that it will use commercially reasonable efforts to fund Advances made
by its Investor Group through the issuance of Series 2011-1 Commercial Paper;
provided, that (i) no Conduit Investor will have any obligation to use
commercially reasonable efforts to fund Advances made by its Investor Group
through the issuance of

 

11



--------------------------------------------------------------------------------

Series 2011-1 Commercial Paper at any time (x) an Amortization Event has
occurred and is continuing (other than any Amortization Event relating solely to
any Segregated Series of Notes) or (y) the funding of such Advance through the
issuance of Series 2011-1 Commercial Paper would be prohibited by the program
documents governing such Conduit Investor’s commercial paper program,
(ii) nothing herein is (or shall be construed) as a commitment by any Conduit
Investor to fund any Advance through the issuance of Series 2011-1 Commercial
Paper, and (iii) notwithstanding anything herein or in any other Related
Document to the contrary, at no time will a Conduit Investor that is not also a
Committed Note Purchaser be obligated to make Advances hereunder.

(c) The proceeds of all Advances on any date shall be allocated according to the
provisions of Article III of the Series 2011-1 Supplement. Each of the Advances
to be made on any date shall be made singly as part of a single borrowing (each
such single borrowing being a “Borrowing”). Subject to the terms of this
Agreement and the Series 2011-1 Supplement, the aggregate principal amount of
the Advances represented by the Series 2011-1 Notes may be increased or
decreased from time to time.

SECTION 2.03 Borrowing Procedures.

(a) If ZVF wishes the Conduit Investors and the Non-Conduit Committed Note
Purchasers to make an Advance, ZVF shall (or shall cause the Administrator to)
notify the Administrative Agent, each Funding Agent and the Trustee upon
irrevocable written notice delivered to the Administrative Agent and each
Funding Agent (with a copy of such notice delivered to the Committed Note
Purchasers) no later than 1:00 p.m. New York City time on the second Business
Day (or, if such Business Day is not also a London Business Day, on the next
preceding Business Day that is also a London Business Day) prior to the proposed
Borrowing (which Borrowing date shall be an Increase Date); provided that no
more than three Borrowings shall occur during any calendar week. Each such
notice shall be irrevocable and shall in each case refer to this Agreement and
specify the aggregate amount of the requested Borrowing to be made on such date.
ZVF shall (or shall cause the Administrator to) ratably allocate the proposed
Borrowing among the Investor Groups’ respective Investor Group Principal
Amounts. Each Funding Agent shall promptly advise its related Conduit Investor
or its related Non-Conduit Committed Note Purchaser, of any notice given
pursuant to this Section and, if there is a Conduit Investor with respect to any
Investor Group, shall promptly thereafter (but in no event later than 11:00 a.m.
New York City time on the proposed date of Borrowing), notify ZVF and the
related Conduit Committed Note Purchaser(s), whether such Conduit Investor has
determined to make such Advance. On the date of each Borrowing and subject to
the other conditions set forth herein and in the Series 2011-1 Supplement, each
Conduit Investor or its related Conduit Committed Note Purchaser(s), as the case
may be, and each Non-Conduit Committed Note Purchaser, shall make available to
ZVF the amount of such Advance by wire transfer in U.S. dollars of such amount
in same day funds to the Series 2011-1 Collection Account no later than 2:00
p.m. (New York time) on the date of such Borrowing.

 

12



--------------------------------------------------------------------------------

(b) If, by 2:00 p.m. (New York time) on the date of any Borrowing, one or more
Conduit Committed Note Purchasers in an Investor Group (each, a “Defaulting
Conduit Committed Note Purchaser,” and each Conduit Committed Note Purchaser in
the related Investor Group other than any Defaulting Conduit Committed Note
Purchaser being referred to as a “Non-Defaulting Conduit Committed Note
Purchaser”) fails to make its ratable portion of any Borrowing available to ZVF
pursuant to Section 2.03(a) (the amount unavailable to ZVF as a result of such
failure with respect to such Investor Group being herein called a “Borrowing
Deficit”), then the Funding Agent for such Investor Group shall, by no later
than 2:30 p.m. (New York City time) on the applicable date of such Borrowing
instruct each Non-Defaulting Conduit Committed Note Purchaser in the same
Investor Group as the Defaulting Conduit Committed Note Purchaser to pay, by no
later than 3:00 p.m. (New York time), in immediately available funds, to the
Series 2011-1 Collection Account, an amount equal to the lesser of (i) such
Non-Defaulting Conduit Committed Note Purchaser’s proportionate share (based
upon the relative Conduit Committed Note Purchaser Percentages of such
Non-Defaulting Conduit Committed Note Purchasers) of the Borrowing Deficit with
respect to such Investor Group and (ii) such Non-Defaulting Conduit Committed
Note Purchaser’s Conduit Committed Note Purchaser Percentage of the amount by
which the Maximum Investor Group Investor Amount for such Investor Group exceeds
the Investor Group Principal Amount for such Investor Group (determined after
giving effect to any Advances already made by such Investor Group on such date).
A Defaulting Conduit Committed Note Purchaser shall forthwith, upon demand, pay
to the applicable Funding Agent for the ratable benefit of the Non-Defaulting
Conduit Committed Note Purchasers all amounts paid by each such Non-Defaulting
Conduit Committed Note Purchaser on behalf of such Defaulting Conduit Committed
Note Purchaser, together with interest thereon, for each day from the date a
payment was made by a Non-Defaulting Conduit Committed Note Purchaser until the
date such Non-Defaulting Conduit Committed Note Purchaser has been paid such
amounts in full, at a rate per annum equal to the sum of the Series 2011-1 Base
Rate plus 1% per annum.

SECTION 2.04 The Series 2011-1 Notes.

On each date an Advance is funded under the Series 2011-1 Notes pursuant to this
Agreement and the Series 2011-1 Supplement, and on each date the amount of
outstanding Advances thereunder is reduced, a duly authorized officer, employee
or agent of the related Funding Agent shall make appropriate notations in its
books and records of the amount of such Advance and the amount of such
reduction, as applicable. ZVF hereby authorizes each duly authorized officer,
employee and agent of such Funding Agent to make such notations on the books and
records as aforesaid and every such notation made in accordance with the
foregoing authority shall be prima facie evidence of the accuracy of the
information so recorded and shall be binding on ZVF absent manifest error;
provided, however, that in the event of a discrepancy between the books and
records of such Funding Agent and the records maintained by the Trustee pursuant
to the Indenture, such discrepancy shall be resolved by such Funding Agent, the
Administrative Agent and the Trustee.

 

13



--------------------------------------------------------------------------------

SECTION 2.05 Commitment Terms.

The “Term” of the Commitment hereunder shall be for a period commencing on the
Series 2011-1 Closing Date and ending on the Series 2011-1 Commitment
Termination Date.

SECTION 2.06 Selection of Interest Rates.

Following (i) the funding of any Advances by a Committed Note Purchaser or
(ii) any assignment by a Conduit Investor to its related liquidity provider(s)
or related credit provider(s) pursuant to the applicable liquidity purchase
agreement or liquidity loan agreement with respect to the Series 2011-1 Notes or
to its related Conduit Committed Note Purchaser hereunder, in each case the
Advances funded, directly or indirectly, with amounts received from any such
provider or Committed Note Purchaser will be made as Eurodollar Advances;
provided that if any such Conduit Committed Note Purchaser is funding Advances
through the issuance of Series 2011-1 Commercial Paper, such Advances shall bear
interest at the CP Rate.

SECTION 2.07 Reduction in Series 2011-1 Maximum Principal Amount.

ZVF may, upon three Business Days’ notice to the Administrative Agent, each
Funding Agent, each Conduit Investor and each Committed Note Purchaser, effect a
permanent reduction in the Series 2011-1 Maximum Principal Amount and a
corresponding pro rata reduction in the Maximum Investor Group Principal Amount
with respect to each Investor Group; provided that (x) any such reduction must
be in a minimum amount of $5,000,000 and (y) (i) after giving effect to such
reduction, the Series 2011-1 Maximum Principal Amount shall equal or exceed
$5,000,000, unless reduced to zero and (ii) after giving effect to such
reduction and any principal payments made with respect to the Series 2011-1
Notes on such day, the Series 2011-1 Principal Amount shall not exceed the
Series 2011-1 Maximum Principal Amount and the Investor Group Principal Amount
with respect to any Investor Group shall not exceed the Maximum Investor Group
Principal Amount with respect to such Investor Group. Any reduction made
pursuant to this Section 2.07 shall be made ratably among the Investor Groups on
the basis of their respective Maximum Investor Group Principal Amount
immediately prior to such reduction.

ARTICLE III

INTEREST AND FEES

SECTION 3.01 Interest.

(a) (a) Each related Advance funded or maintained by an Investor Group during
the related Series 2011-1 Interest Period (i) through the issuance of Series
2011-1 Commercial Paper shall bear interest at the CP Rate for such Series
2011-1 Interest Period and (ii) through means other than the issuance of Series
2011-1 Commercial Paper shall bear interest at the Eurodollar Rate (Reserve
Adjusted) applicable to such Investor Group for the related Eurodollar Interest
Period, in each case except as otherwise provided in the definition of
Eurodollar Interest Period or in Section 3.03 or 3.04. Each Funding Agent shall
notify ZVF and the Administrator of the

 

14



--------------------------------------------------------------------------------

applicable interest rate for the Advances made by its Investor Group for the
related Series 2011-1 Interest Period or Eurodollar Interest Period, as the case
may be (including the applicable CP Rate, the Eurodollar Rate (Reserve Adjusted)
and/or Series 2011-1 Base Rate, as the case may be) by 11:00 a.m. (New York
time) on the second Business Day immediately preceding each Determination Date
and on the Business Day following each Payment Date.

(b) Interest (including all amounts described in Section 3.01(a) above and any
Series 2011-1 Monthly Default Interest Amount) shall be due and payable on each
Payment Date in accordance with the provisions of the Series 2011-1 Supplement.

(c) All computations of interest at the CP Rate and the Eurodollar Rate (Reserve
Adjusted) shall be made on the basis of a year of 360 days and the actual number
of days elapsed and all computations of interest at the Series 2011-1 Base Rate
shall be made on the basis of a 365 (or 366, as applicable) day year and actual
number of days elapsed.

SECTION 3.02 Fees.

(a) On each Payment Date, ZVF shall pay to each Funding Agent, for the account
of the related Investor Group, a program fee (the “Program Fee”) equal to
(A) the sum of the product of, for each day during the related Series 2011-1
Interest Period (x) the Program Fee Rate for the related Investor Group for such
day and (y) the Investor Group Principal Amount for the related Investor Group
for such day divided by (B) 360.

(b) On each Payment Date on or prior to the Series 2011-1 Commitment Termination
Date, ZVF shall pay to each Funding Agent, for the account of the related
Investor Group, an undrawn fee (the “Undrawn Fee”) equal to (A) the sum of the
product of, for each day during the related Series 2011-1 Interest Period
(x) the Undrawn Fee Rate for such day and (y) the excess of (i) the Maximum
Investor Group Principal Amount for the related Investor Group for such day over
(ii) the Investor Group Principal Amount for the related Investor Group for such
day, divided by (B) 360.

(c) On or prior to the earlier of (x) the date of the Initial Advance and
(y) January 16, 2012, ZVF shall pay to each Funding Agent the Up-Front Fee for
such Funding Agent.

SECTION 3.03 Eurodollar Lending Unlawful.

If a Conduit Investor, a Committed Note Purchaser or any Program Support
Provider shall reasonably determine (which determination shall, upon notice
thereof to the Administrative Agent and the related Funding Agent and ZVF, be
conclusive and binding on ZVF absent manifest error) that the introduction of or
any change in or in the interpretation of any law, rule or regulation makes it
unlawful, or any

 

15



--------------------------------------------------------------------------------

central bank or other Governmental Authority asserts that it is unlawful, for
any such Program Support Provider or Committed Note Purchaser to make, continue,
or maintain any Advance as, or to convert any Advance into, the Series 2011-1
Eurodollar Tranche of such Advance, the obligation of such Person to make,
continue or maintain or convert any such Advance as the Series 2011-1 Eurodollar
Tranche of such Advance shall, upon such determination, forthwith be suspended
until such Person shall notify the related Funding Agent and ZVF that the
circumstances causing such suspension no longer exist, and such Investor Group
shall immediately convert all Advances of any such Program Support Provider or
Committed Note Purchaser, as applicable, into the Series 2011-1 Base Rate
Tranche of such Advance at the end of the then current Eurodollar Interest
Periods with respect thereto or sooner, if required by such law or assertion.

SECTION 3.04 Deposits Unavailable.

If a Conduit Investor, a Committed Note Purchaser or any Program Support
Provider shall have reasonably determined that:

(a) Dollar deposits in the relevant amount and for the relevant Eurodollar
Interest Period are not available to all related Reference Lenders in the
relevant market; or

(b) by reason of circumstances affecting all related Reference Lenders’ relevant
market, adequate means do not exist for ascertaining the interest rate
applicable hereunder to the Series 2011-1 Eurodollar Tranche of any Advance; or

(c) such Conduit Investor, such Committed Note Purchaser or the related Majority
Program Support Providers have notified the related Funding Agent and ZVF that,
with respect to any interest rate otherwise applicable hereunder to the Series
2011-1 Eurodollar Tranche of any Advance the Eurodollar Interest Period for
which has not then commenced, such interest rate will not adequately reflect the
cost to such Conduit Investor, such Committed Note Purchaser or such Majority
Program Support Providers of making, funding, agreeing to make or fund or
maintaining their respective Series 2011-1 Eurodollar Tranche of such Advance
for such Eurodollar Interest Period,

then, upon notice from such Conduit Investor, such Committed Note Purchaser or
the related Majority Program Support Providers to such Funding Agent and ZVF,
the obligations of such Conduit Investor, such Committed Note Purchaser and all
of the relevant Program Support Providers to make or continue any Advance as, or
to convert any Advances into, the Series 2011-1 Eurodollar Tranche of such
Advance shall forthwith be suspended until such Funding Agent shall notify ZVF
that the circumstances causing such suspension no longer exist, and such
Investor Group shall immediately convert all Advances of any such Program
Support Provider or Committed Note Purchaser, as applicable, into the Series
2011-1 Base Rate Tranche of such Advance at the end of the then current
Eurodollar Interest Periods with respect thereto or sooner, if required for the
reasons set forth in clause (a), (b) or (c) above, as the case may be.

 

16



--------------------------------------------------------------------------------

SECTION 3.05 Increased or Reduced Costs, etc.

ZVF agrees to reimburse each Conduit Investor and each Committed Note Purchaser
and any Program Support Provider (each, an “Affected Person”) for any increase
in the cost of, or any reduction in the amount of any sum receivable by any such
Affected Person (including reductions in the rate of return on such Affected
Person’s capital) in respect of making, continuing or maintaining (or of its
obligation to make, continue or maintain) any Advances as, or of converting (or
of its obligation to convert) any Advances into, the Series 2011-1 Eurodollar
Tranche of such Advance that arise in connection with any Changes in Law, except
for such Changes in Law with respect to increased capital costs and taxes which
are governed by Sections 3.07 and 3.08, respectively. Each such demand shall be
provided to the related Funding Agent and ZVF in writing and shall state, in
reasonable detail, the reasons therefor and the additional amount required fully
to compensate such Affected Person for such increased cost or reduced amount or
return. Such additional amounts shall be payable by ZVF to such Funding Agent
and by such Funding Agent directly to such Affected Person within five
(5) Business Days of ZVF’s receipt of such notice, and such notice shall, in the
absence of manifest error, be conclusive and binding on ZVF. ZVF shall not be
under any obligation to compensate any Affected Person under this Section 3.05
with respect to any such increased costs or reduced amount or return that arose
during any period prior to the date that is 270 days prior to such Affected
Person’s notice being delivered to ZVF, except that the foregoing limitation
shall not apply to any increased costs or reduced amount or return arising out
of the retroactive application of any Change in Law within such 270-day period.
Each Affected Person shall use commercially reasonable efforts (to the extent
not inconsistent with its internal policies) to mitigate the amounts payable to
it by ZVF pursuant to this Section 3.05; provided, that no Affected Party shall
be obligated to take any action that it determines in its sole discretion would
be disadvantageous to it.

SECTION 3.06 Funding Losses.

In the event any Affected Person shall incur any loss or expense (including any
loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Affected Person to make, continue or
maintain any portion of the principal amount of any Advance as a Series 2011-1
CP Tranche or Series 2011-1 Eurodollar Tranche, or to convert any portion of the
principal amount of any Advance into, the Series 2011-1 Eurodollar Tranche of
such Advance) as a result of:

(i) any conversion or repayment or prepayment (for any reason, including,
without limitation, as a result of the acceleration of the maturity of the
Series 2011-1 CP Tranche or Series 2011-1 Eurodollar Tranche of such Advance or
the assignment thereof in accordance with the requirements of the applicable
Program Support Agreement) of the principal amount of any portion of the Series
2011-1 CP Tranche or Series 2011-1 Eurodollar Tranche on a date other than the
scheduled last day of the Series 2011-1 Interest Period or Eurodollar Interest
Period applicable thereto;

 

17



--------------------------------------------------------------------------------

(ii) any Advance not being made as an Advance under the Series 2011-1 CP Tranche
or Series 2011-1 Eurodollar Tranche after a request for such an Advance has been
made in accordance with the terms contained herein;

(iii) any Advance not being continued as a Series 2011-1 CP Tranche or Series
2011-1 Eurodollar Tranche, or converted into an Advance under the Series 2011-1
Eurodollar Tranche after a request for such an Advance has been made in
accordance with the terms contained herein, or

(iv) any failure of ZVF to make a Decrease or an Increase after giving notice
thereof pursuant to Section 2.2(b) of the Series 2011-1 Supplement or
Section 2.02 hereof,

then, upon the written notice of any Affected Person to the related Funding
Agent and ZVF, ZVF shall pay to such Funding Agent and such Funding Agent shall,
within five (5) Business Days of its receipt thereof, pay directly to such
Affected Person such amount as will (in the reasonable determination of such
Affected Person) reimburse such Affected Person for such loss or expense. Such
written notice (which shall include calculations in reasonable detail) shall, in
the absence of manifest error, be conclusive and binding on ZVF.

SECTION 3.07 Increased Capital Costs.

If any Change in Law affects or would affect the amount of capital required or
reasonably expected to be maintained by any Affected Person or any Person
controlling such Affected Person and such Affected Person reasonably determines
(in its sole and absolute discretion) that the rate of return on its or such
controlling Person’s capital as a consequence of its commitment or the Advances
made by such Affected Person is reduced to a level below that which such
Affected Person or such controlling Person would have achieved but for the
occurrence of any such circumstance, then, in any such case after notice from
time to time by such Affected Person to the related Funding Agent and ZVF, ZVF
shall pay to such Funding Agent and such Funding Agent shall pay to such
Affected Person an incremental commitment fee sufficient to compensate such
Affected Person or such controlling Person for such reduction in rate of return.
A statement of such Affected Person as to any such additional amount or amounts
(including calculations thereof in reasonable detail), in the absence of
manifest error, shall be conclusive and binding on ZVF; and provided, further,
that the initial payment of such increased commitment fee shall include a
payment for accrued amounts due under this Section 3.07 prior to such initial
payment. In determining such additional amount, such Affected Person may use any
method of averaging and attribution that it (in its reasonable discretion) shall
deem applicable so long as it applies such method to other similar transactions.
Each Affected Person shall use commercially reasonable efforts (to the extent
not inconsistent with its internal policies) to mitigate the amounts payable to
it by ZVF pursuant to this Section 3.07; provided, that no Affected Party shall
be obligated to take any action that it determines in its sole discretion would
be disadvantageous to it.

 

18



--------------------------------------------------------------------------------

SECTION 3.08 Taxes.

All payments by ZVF of principal of, and interest on, the Advances and all other
amounts payable hereunder (including fees) to or on behalf of any Affected
Person shall be made free and clear of and without deduction for any present or
future income, excise, documentary, property, stamp or franchise taxes and other
taxes, fees, duties, withholdings or other charges of any nature whatsoever
imposed by any taxing authority, but excluding in the case of any Affected
Person (x) net income, franchise or similar taxes (including branch profits
taxes or alternative minimum tax) imposed or levied on the Affected Person as a
result of a connection between the Affected Person and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
such Affected Person having executed, delivered or performed its obligations or
received a payment under, or enforced by, this Agreement), (y) any United States
backup withholding tax and (z) with respect to any Affected Person organized
under the laws of a jurisdiction other than the United States (“Foreign Affected
Person”), any withholding tax that is imposed on amounts payable to the Foreign
Affected Person at the time the Foreign Affected Person becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Foreign Affected Person (or its assignor, if any) was already entitled, at the
time of the designation of the new lending office (or assignment), to receive
additional amounts from ZVF with respect to withholding tax (such non-excluded
items being called “Taxes”).

Moreover, if any Taxes are directly asserted against any Affected Person with
respect to any payment received by such Affected Person or its agent from ZVF,
such Affected Person or its agent may pay such Taxes and ZVF will promptly upon
receipt of written notice stating the amount of such Taxes pay such additional
amounts (including any penalties, interest or expenses) as is necessary in order
that the net amount received by such person after the payment of such Taxes
(including any Taxes on such additional amount) shall equal the amount such
person would have received had not such Taxes been asserted.

If ZVF fails to pay any Taxes when due to the appropriate taxing authority or
fails to remit to the Affected Person or its agent the required receipts or
other required documentary evidence, ZVF shall indemnify the Affected Person and
their agent for any incremental Taxes, interest or penalties that may become
payable by any such Affected Person or its agent as a result of any such
failure. For purposes of this Section 3.08, a distribution hereunder by the
agent for the relevant Affected Person shall be deemed a payment by ZVF.

Upon the request of ZVF, each Foreign Affected Person shall execute and deliver
to ZVF, prior to the initial due date of any payments hereunder and to the
extent permissible under then current law, and on or about the first scheduled
payment date in each calendar year thereafter, one or more (as ZVF may
reasonably request) United States Internal Revenue Service Forms W-8BEN, Forms
W-8ECI or Forms W-9, or successor applicable forms, or such other forms or
documents (or successor forms or documents), appropriately completed, as may be
applicable to establish the extent, if any, to which a payment to such Foreign
Affected Person is exempt from withholding or deduction of Taxes. Each Foreign
Affected Person shall (and shall cause other persons

 

19



--------------------------------------------------------------------------------

acting on its behalf to) take any action (including entering into any agreement
with the Internal Revenue Service) and comply with any information gathering and
reporting requirements, in each case, that are required to obtain the maximum
available exemption from any U.S. federal withholding taxes that is available to
payments received by or on behalf of such Foreign Affected Person; provided that
the requirements set forth in this paragraph shall not interfere with the right
of any Foreign Affected Person to arrange its tax affairs in whatever manner it
sees fit. ZVF shall not, however, be required to pay any increased amount or
provide an indemnity under this Section 3.08 to any Foreign Affected Person if
such Foreign Affected Person fails to comply with the requirements set forth in
this paragraph without regard to the proviso in the immediately preceding
sentence.

If the Affected Person determines, in its sole discretion, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 3.08, it shall pay over such refund to ZVF (but only to the extent of
indemnity payments made, or additional amounts paid under this Section 3.08 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Affected Person and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that ZVF, upon the request of the Affected Person, agrees to repay the
amount paid over to ZVF (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Affected Person in the event the
Affected Person is required to repay such refund to such Governmental Authority.
This Section 3.08 shall not be construed to require the Affected Person to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to ZVF or any other Person.

SECTION 3.09 Indenture Carrying Charges; Survival.

Any amounts payable by ZVF under Sections 3.05, 3.06, 3.07 or 3.08 shall
constitute Carrying Charges within the meaning of the Base Indenture and
Indenture Carrying Charges within the meaning of the Series 2011-1 Supplement.
The agreements in Sections 3.05, 3.06, 3.07 and 3.08 shall survive the
termination of this Series 2011-1 Note Purchase Agreement, the Series 2011-1
Supplement and the Base Indenture and the payment of all amounts payable
hereunder and thereunder.

ARTICLE IV

OTHER PAYMENT TERMS

SECTION 4.01 Time and Method of Payment.

All amounts payable to any Funding Agent hereunder or with respect to the Series
2011-1 Notes shall be made to the applicable Funding Agent or upon the order of
the applicable Funding Agent by wire transfer of immediately available funds in
Dollars not later than 1:00 p.m., New York City time, on the date due. Any funds
received after that time will be deemed to have been received on the next
Business Day. ZVF’s obligations hereunder in respect of any amounts payable to
any Conduit Investor or Committed Note Purchaser shall be discharged to the
extent funds are disbursed by ZVF to the related Funding Agent as provided
herein whether or not such funds are properly applied by such Funding Agent.

 

20



--------------------------------------------------------------------------------

ARTICLE V

THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS

SECTION 5.01 Authorization and Action of the Administrative Agent.

Each of the Conduit Investors, the Committed Note Purchasers and the Funding
Agents hereby designates and appoints Barclays Bank PLC as the Administrative
Agent hereunder, and hereby authorizes the Administrative Agent to take such
actions as agent on their behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of this Agreement together with such
powers as are reasonably incidental thereto. The Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein and
in the Series 2011-1 Supplement, and shall not have any fiduciary relationship
with any Conduit Investor, any Committed Note Purchaser or any Funding Agent,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Administrative Agent shall be read into this
Agreement or otherwise exist for the Administrative Agent. In performing its
functions and duties hereunder and under the Series 2011-1 Supplement, the
Administrative Agent shall act solely as agent for the Conduit Investors, the
Committed Note Purchasers and the Funding Agents and shall not assume, nor shall
it be deemed to have assumed, any obligation or relationship of trust or agency
with or for ZVF or any of its successors or assigns. The Administrative Agent
shall not be required to take any action that exposes the Administrative Agent
to personal liability or that is contrary to this Agreement, the Series 2011-1
Supplement or Applicable Law. The appointment and authority of the
Administrative Agent hereunder shall terminate upon the indefeasible payment in
full of the Series 2011-1 Notes and all other amounts owed by ZVF hereunder and
under the Series 2011-1 Supplement to the Investor Groups (the “Series 2011-1
Obligations”).

SECTION 5.02 Delegation of Duties.

The Administrative Agent may execute any of its duties under this Agreement by
or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

SECTION 5.03 Exculpatory Provisions.

None of the Administrative Agent, any of its directors, any of its officers, any
of its agents or any of its employees shall be (a) liable for any action
lawfully taken or omitted to be taken by it under or in connection with this
Agreement (except for its own gross negligence or willful misconduct), or
(b) responsible in any manner to any Conduit Investor, any Committed Note
Purchaser or any Funding Agent for any recitals, statements, representations or
warranties made by ZVF, the Servicer, the

 

21



--------------------------------------------------------------------------------

Administrator or the Lessee contained in this Agreement or in any certificate,
report, statement or other document referred to or provided for in, or received
under or in connection with, this Agreement for the due execution, legality,
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other document furnished in connection herewith, or for
any failure of ZVF, the Servicer, the Administrator or the Lessee to perform its
obligations hereunder, or for the satisfaction of any condition specified in
Article VII. The Administrative Agent shall not be under any obligation to any
Conduit Investor, any Committed Note Purchaser or any Funding Agent to ascertain
or to inquire as to the observance or performance of any of the agreements or
covenants contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of ZVF, the Servicer, the Administrator or the
Lessee. The Administrative Agent shall not be deemed to have knowledge of any
Amortization Event, Potential Amortization Event, Liquidation Event of Default
or Limited Liquidation Event of Default unless the Administrative Agent has
received notice from ZVF, the Servicer any Conduit Investor, any Committed Note
Purchaser or any Funding Agent.

SECTION 5.04 Reliance.

The Administrative Agent shall in all cases be entitled to rely, and shall be
fully protected in relying, upon any document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to ZVF), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall in all
cases be fully justified in failing or refusing to take any action under this
Agreement or any other document furnished in connection herewith unless it shall
first receive such advice or concurrence of any Conduit Investor, any Committed
Note Purchaser or any Funding Agent as it deems appropriate or it shall first be
indemnified to its satisfaction by any Conduit Investor, any Committed Note
Purchaser or any Funding Agent, provided that unless and until the
Administrative Agent shall have received such advice, the Administrative Agent
may take or refrain from taking any action, as the Administrative Agent shall
deem advisable and in the best interests of the Conduit Investors, the Committed
Note Purchasers and the Funding Agents. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, in accordance
with a request of the Required Noteholders and such request and any action taken
or failure to act pursuant thereto shall be binding upon the Conduit Investors,
the Committed Note Purchasers and the Funding Agents.

SECTION 5.05 Non-Reliance on the Administrative Agent and Other Purchasers.

Each of the Conduit Investors, the Committed Note Purchasers and the Funding
Agents expressly acknowledge that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates has
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including, without limitation, any review
of the affairs of ZVF, the Servicer, the Administrator or the Lessee shall be
deemed to constitute any representation or warranty

 

22



--------------------------------------------------------------------------------

by the Administrative Agent. Each of the Conduit Investors, the Committed Note
Purchasers and the Funding Agents represent and warrant to the Administrative
Agent that they have and will, independently and without reliance upon the
Administrative Agent and based on such documents and information as they have
deemed appropriate, made their own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of ZVF and the Lessee and made its own decision to enter into
this Agreement.

SECTION 5.06 The Administrative Agent in its Individual Capacity.

The Administrative Agent and any of its Affiliates may make loans to, accept
deposits from, and generally engage in any kind of business with ZVF or any
Affiliate of ZVF as though the Administrative Agent were not the Administrative
Agent hereunder.

SECTION 5.07 Successor Administrative Agent.

The Administrative Agent may, upon 30 days notice to ZVF and each of the Conduit
Investors, the Committed Note Purchasers and the Funding Agents, and the
Administrative Agent will, upon the direction of Investor Groups holding more
than 75% of the Series 2011-1 Maximum Principal Amount, resign as Administrative
Agent. If the Administrative Agent shall resign, then the Investor Groups,
during such 30-day period, shall appoint an Affiliate of a member of the
Investor Groups as a successor agent. If for any reason no successor
Administrative Agent is appointed by the Investor Groups during such 30-day
period, then effective upon the expiration of such 30-day period, ZVF shall make
all payments (as they come due or are required to be paid) in respect of the
Series 2011-1 Obligations or under any fee letter delivered in connection
herewith directly to the Funding Agents and for all purposes shall deal directly
with the Funding Agents; provided that, the Conduit Investors, the Committed
Note Purchasers and the Funding Agents shall appoint a replacement
Administrative Agent within 90 days of such resignation and if the Conduit
Investors, the Committed Note Purchasers and the Funding Agents fail to so
appoint a replacement within such period of time, ZVF may petition a court of
competent jurisdiction to make such appointment. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of Section 9.05 and this Article V shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Administrative
Agent under this Agreement.

SECTION 5.08 Authorization and Action of Funding Agents.

Each Conduit Investor and each Committed Note Purchaser is hereby deemed to have
designated and appointed the Funding Agent with respect to the Investor Group of
which it is a member as the agent of such Person hereunder, and hereby
authorizes such Funding Agent to take such actions as agent on its behalf and to
exercise such powers as are delegated to such Funding Agent by the terms of this
Agreement together with such powers as are reasonably incidental thereto. No
Funding Agent shall have any duties or responsibilities, except those expressly
set forth herein, or any fiduciary relationship with the related Investor Group,
and no implied covenants,

 

23



--------------------------------------------------------------------------------

functions, responsibilities, duties, obligations or liabilities on the part of
such Funding Agent shall be read into this Agreement or otherwise exist for such
Funding Agent. In performing its functions and duties hereunder, each Funding
Agent shall act solely as agent for the related Investor Group and shall not
assume or be deemed to have assumed any obligation or relationship of trust or
agency with or for ZVF or any of its successors or assigns. Each Funding Agent
shall not be required to take any action that exposes such Funding Agent to
personal liability or that is contrary to this Agreement or Applicable Law. The
appointment and authority of the Funding Agent hereunder shall terminate upon
the indefeasible payment in full of all Series 2011-1 Obligations.

SECTION 5.09 Delegation of Duties.

Each Funding Agent may execute any of its duties under this Agreement by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. Each Funding Agent shall not
be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

SECTION 5.10 Exculpatory Provisions.

No Funding Agent nor any of its directors, officers, agents or employees shall
be (a) liable for any action lawfully taken or omitted to be taken by it under
or in connection with this Agreement (except for its own gross negligence or
willful misconduct), or (b) responsible in any manner to the related Investor
Group for any recitals, statements, representations or warranties made by ZVF,
the Servicer, the Administrator or the Lessee contained in this Agreement or in
any certificate, report, statement or other document referred to or provided for
in, or received under or in connection with, this Agreement, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other document furnished in connection herewith, or for any
failure of ZVF, the Servicer, the Administrator or the Lessee to perform its
obligations hereunder, or for the satisfaction of any condition specified in
Article VII. No Funding Agent shall be under any obligation to the related
Investor Group to ascertain or to inquire as to the observance or performance of
any of the agreements or covenants contained in, or conditions of, this
Agreement, or to inspect the properties, books or records of ZVF, the Servicer,
the Administrator or the Lessee. No Funding Agent shall be deemed to have
knowledge of any Amortization Event, Potential Amortization Event, Liquidation
Event of Default or Limited Liquidation Event of Default unless such Funding
Agent has received notice from ZVF, the Administrative Agent or any member of
the related Investor Group.

SECTION 5.11 Reliance.

Each Funding Agent shall in all cases be entitled to rely, and shall be fully
protected in relying, upon any document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of the Administrative Agent and legal
counsel (including, without limitation, counsel to ZVF), independent accountants
and other

 

24



--------------------------------------------------------------------------------

experts selected by such Funding Agent. Each Funding Agent shall in all cases be
fully justified in failing or refusing to take any action under this Agreement
or any other document furnished in connection herewith unless it shall first
receive such advice or concurrence of the members of the related Investor Group
as it deems appropriate or it shall first be indemnified to its satisfaction by
the members of the related Investor Group, provided that unless and until such
Funding Agent shall have received such advice, such Funding Agent may take or
refrain from taking any action, as such Funding Agent shall deem advisable and
in the best interests of the members of the related Investor Group. Each Funding
Agent shall in all cases be fully protected in acting, or in refraining from
acting, in accordance with a request of the related Investor Group and such
request and any action taken or failure to act pursuant thereto shall be binding
upon the members of the related Investor Group.

SECTION 5.12 Non-Reliance on the Funding Agent and Other Purchasers.

Each member of each Investor Group expressly acknowledges that neither its
related Funding Agent nor any of such Funding Agent’s officers, directors,
employees, agents, attorneys-in-fact or affiliates has made any representations
or warranties to it and that no act by such Funding Agent hereafter taken,
including, without limitation, any review of the affairs of ZVF, the Servicer,
the Administrator or the Lessee, shall be deemed to constitute any
representation or warranty by such Funding Agent. Each member of each Investor
Group represents and warrants to its related Funding Agent that it has and will,
independently and without reliance upon such Funding Agent and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, prospects,
financial and other conditions and creditworthiness of ZVF and the Lessee and
made its own decision to enter into this Agreement.

SECTION 5.13 The Funding Agent in its Individual Capacity.

Each Funding Agent and any of its Affiliates may make loans to, accept deposits
from, and generally engage in any kind of business with ZVF or any Affiliate of
ZVF as though such Funding Agent were not a Funding Agent hereunder.

SECTION 5.14 Successor Funding Agent.

Each Funding Agent will, upon the direction of the members of the related
Investor Group, resign as such Funding Agent. If such Funding Agent shall
resign, then the members of the related Investor Group shall appoint an
Affiliate of a member of the related Investor Group as a successor agent. If for
any reason no successor Funding Agent is appointed by the related Investor
Group, then effective upon the resignation of such Funding Agent, ZVF shall make
all payments (as they come due or are required to be paid) in respect of the
Series 2011-1 Obligations due to such Investor Group or under any fee letter
delivered in connection herewith directly to such Investor Group and for all
purposes shall deal directly with such Investor Group. After any retiring
Funding Agent’s resignation hereunder as Funding Agent, subject to the

 

25



--------------------------------------------------------------------------------

limitations set forth herein, the provisions of Section 9.05 and this Article V
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Funding Agent under this Agreement.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

SECTION 6.01 ZVF.

ZVF represents and warrants to each Conduit Investor and each Committed Note
Purchaser that each of its representations and warranties in the Base Indenture
and the other Series 2011-1 Related Documents is true and correct on the date
hereof and further represents and warrants to such parties that:

(a) no Amortization Event with respect to any Series of Notes, Liquidation Event
of Default or Limited Liquidation Event of Default with respect to any Series of
Notes or event which, with the giving of notice or the passage of time or both
would constitute any of the foregoing, has occurred and is continuing;

(b) assuming each Conduit Investor or other purchaser of the Series 2011-1 Notes
hereunder is not purchasing with a view toward further distribution and there
has been no general solicitation or general advertising within the meaning of
the Securities Act, and further assuming that the representations and warranties
of each Conduit Investor set forth in Section 6.03 of this Agreement are true
and correct, the offer and sale of the Series 2011-1 Notes in the manner
contemplated by this Agreement is a transaction exempt from the registration
requirements of the Securities Act, and the Base Indenture is not required to be
qualified under the Trust Indenture Act;

(c) ZVF has furnished to the Administrative Agent true, accurate and complete
copies of all other Related Documents (excluding Series Supplements and other
Related Documents relating solely to a Series of Indenture Notes other than the
Series 2011-1 Notes) to which it is a party as of the Series 2011-1 Closing
Date, all of which Related Documents are in full force and effect as of the
Series 2011-1 Closing Date and no terms of any such agreements or documents have
been amended, modified or otherwise waived as of such date, other than such
amendments, modifications or waivers about which ZVF has informed each Funding
Agent; and

(d) as of the Series 2011-1 Closing Date, no written information furnished by
ZVF or any of its Affiliates, agents or representatives to the Conduit
Investors, the Committed Note Purchasers, the Administrative Agent or the
Funding Agents for purposes of or in connection with this Agreement, including,
without limitation, any information relating to the Collateral, is inaccurate in
any material respect, or contains any material misstatement of fact, or omits to
state a material fact necessary to make the statements contained therein not
misleading, in each case as of the date such information was stated or
certified.

 

26



--------------------------------------------------------------------------------

SECTION 6.02 Zipcar.

Zipcar represents and warrants to each Conduit Investor and each Committed Note
Purchaser that:

(a) each representation and warranty made by it in each Related Document (other
than any Related Document relating solely to a Series of Indenture Notes other
than the Series 2011-1 Notes) to which it is a party (including any
representations and warranties made by it as Administrator, Servicer or Lessee)
is true and correct in all material respects as of the date originally made and
as of the date hereof (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall be true and correct as of
such earlier date); and

(b) (i) the audited consolidated balance sheet of Zipcar and its Consolidated
Subsidiaries as of December 31, 2010 and the related statements of income,
stockholders equity and cash flows for the year ending on such date and (ii) the
unaudited condensed consolidated balance sheet of Zipcar and its Consolidated
Subsidiaries as of September 30, 2011 and the related statements of income,
stockholders equity and cash flows for the three and nine months ending on such
date (including in each case the schedules and notes thereto) (the “Financial
Statements”), have been prepared in accordance with GAAP and present fairly the
financial position of Zipcar and its Consolidated Subsidiaries as of the date
thereof and the results of their operations and their cash flows for the periods
covered thereby.

SECTION 6.03 Conduit Investors.

Each of the Conduit Investors and each of the Committed Note Purchasers
represents and warrants to ZVF and Zipcar, on behalf of itself as of the date
hereof (or with respect to a successor or assign of a Conduit Investor or a
Committed Note Purchaser, on the date it shall become a party hereto), that:

(a) it has had an opportunity to discuss ZVF’s and the Lessee’s business,
management and financial affairs, and the terms and conditions of the proposed
purchase, with ZVF and the Lessee and their respective representatives;

(b) it is an “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the Securities Act and has sufficient knowledge
and experience in financial and business matters to be capable of evaluating the
merits and risks of investing in, and is able and prepared to bear the economic
risk of investing in, the Series 2011-1 Notes;

(c) it is purchasing the Series 2011-1 Notes for its own account, or for the
account of one or more “accredited investors” within the meaning of Rule

 

27



--------------------------------------------------------------------------------

501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act that meet
the criteria described in subsection (b) and for which it is acting with
complete investment discretion, for investment purposes only and not with a view
to distribution, subject, nevertheless, to the understanding that the
disposition of its property shall at all times be and remain within its control;

(d) it understands that the Series 2011-1 Notes have not been and will not be
registered or qualified under the Securities Act or any applicable state
securities laws or the securities laws of any other jurisdiction and is being
offered only in a transaction not involving any public offering within the
meaning of the Securities Act and may not be resold or otherwise transferred
unless so registered or qualified or unless an exemption from registration or
qualification is available, that ZVF is not required to register the Series
2011-1 Notes, and that any transfer must comply with provisions of Section 2.8
of the Base Indenture;

(e) it understands that the Series 2011-1 Notes will bear the legend set out in
the form of Series 2011-1 Notes attached as Exhibit A to the Series 2011-1
Supplement and be subject to the restrictions on transfer described in such
legend;

(f) it will comply with all applicable federal and state securities laws in
connection with any subsequent resale of the Series 2011-1 Notes;

(g) it understands that, subject to Section 9.17, the Series 2011-1 Notes may be
offered, resold, pledged or otherwise transferred only (A) to ZVF, (B) in a
transaction meeting the requirements of Rule 144A under the Securities Act,
(C) outside the United States to a foreign person in a transaction meeting the
requirements of Regulation S under the Securities Act, or (D) in a transaction
complying with or exempt from the registration requirements of the Securities
Act and in accordance with any applicable securities laws of any state of the
United States or any other jurisdiction;

(h) any transferee of the Series 2011-1 Notes will be subject to the
requirements of Section 5.3 of the Series 2011-1 Supplement. Upon original
issuance thereof, and until such time as the same may no longer be required
under the applicable requirements of the Securities Act, the certificate
evidencing the Series 2011-1 Notes (and all securities issued in exchange
therefor or substitution thereof) shall bear a legend substantially in the form
set forth in the Series 2011-1 Notes included as an exhibit to the Series 2011-1
Supplement. Each Conduit Investor understands that the registrar and transfer
agent for the Series 2011-1 Notes will not be required to accept for
registration of transfer the Series 2011-1 Notes acquired by it, except upon
presentation of an executed letter in the form required by the Series 2011-1
Supplement; and

(i) it will obtain from any purchaser of the Series 2011-1 Notes substantially
the same representations and warranties contained in the foregoing paragraphs.

 

28



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS

SECTION 7.01 Conditions to Issuance.

No Conduit Investor or Committed Note Purchaser has any obligation to acquire
the Series 2011-1 Notes hereunder on the Series 2011-1 Closing Date unless:

(a) the Base Indenture, the Series 2011-1 Supplement and each other Series
2011-1 Related Document shall be in full force and effect as of the Series
2011-1 Closing Date;

(b) as of the Series 2011-1 Closing Date, each Funding Agent shall have received
copies of (i) the Certificate of Incorporation and By-Laws of Zipcar and the
certificate of formation and limited liability company agreement of ZVF
certified by the Secretary of State of the state of organization, as the case
may be, (ii) board of directors resolutions of ZVF and Zipcar with respect to
the transactions contemplated by the Series 2011-1 Supplement and this
Agreement, (iii) an incumbency certificate of ZVF and Zipcar, each certified by
the secretary or equivalent officer of the related entity in form and substance
reasonably satisfactory to the Administrative Agent, (iv) with respect to
Zipcar, certificates of good standing from the Secretary of State of the States
of Delaware and Massachusetts and (v) with respect to ZVF, a certificate of good
standing from the Secretary of State of the State of Delaware;

(c) as of the Series 2011-1 Closing Date, each Conduit Investor and each
Committed Note Purchaser shall have received (a) opinions of counsel from
(i) Latham & Watkins LLP, or other counsel acceptable to the Conduit Investors
and the Committed Note Purchasers, with respect to such matters as any such
Conduit Investor or Committed Note Purchaser shall reasonably request
(including, without limitation, regarding non-consolidation, true lease and UCC
security interest matters, vehicle security interest matters for the states of
New York, California and Massachusetts, tax, general corporate matters,
enforceability, required consents and no-conflicts), (ii) counsel to ZVF, which
may be Richards, Layton & Finger LLP or other counsel acceptable to the Conduit
Investors and the Committed Note Purchasers, with respect to certain corporate
and bankruptcy matters under Delaware law, (iii) counsel to the Trustee
acceptable to the Conduit Investors and the Committed Note Purchasers with
respect to such matters as any such Conduit Investor or Committed Note Purchaser
shall reasonably request, (iv) counsel to each Series 2011-1 Letter of Credit
Provider, if any, with respect to such matters as any such Conduit Investor or
Committed Note Purchaser shall reasonably request and (v) in-house counsel for
Zipcar with respect to absence of litigation and no conflicts with material
agreements and (b) a reliance letter from counsel to the Back-Up Administrator
permitting each Series 2011-1 Noteholder to rely on its previously issued
opinion addressing certain corporate matters dated as of May 24, 2010;

 

29



--------------------------------------------------------------------------------

(d) as of the Series 2011-1 Closing Date, each Conduit Investor and each
Committed Note Purchaser shall have received copies of the documents specified
in Section 2.2(b) of the Base Indenture relating to the issuance of the Series
2011-1 Notes;

(e) as of the Series 2011-1 Closing Date, all conditions to the issuance of the
Series 2011-1 Notes under the Series 2011-1 Supplement and under Section 2.2 of
the Base Indenture shall have been satisfied or waived;

(f) as of the Series 2011-1 Closing Date, the Administrative Agent shall have
received a written search report listing all effective financing statements that
name ZVF or Zipcar as debtor or assignor and that are filed in the State of
Delaware and in any other jurisdiction that the Administrative Agent determines
is necessary or appropriate, together with copies of such financing statements,
and tax and judgment lien searches showing no such liens that are not permitted
by the Base Indenture, the Series 2011-1 Supplement, this Agreement or the other
Related Documents;

(g) the Collection Account and each of the Series 2011-1 Designated Accounts
(other than the Series 2011-1 Cash Collateral Account) shall have been
established in accordance with the Base Indenture and the Series 2011-1
Supplement;

(i) the Administrative Agent shall have received an Officer’s Certificate from
each of ZVF and Zipcar stating that all representations and warranties made by
it in each of the Related Documents are true and correct;

(j) each Funding Agent shall have received on or prior to the Series 2011-1
Closing Date, to the extent required, evidence satisfactory to it that the
acquisition by the Conduit Investor in its Investor Group of Series 2011-1 Notes
will not, in and of itself, result in a reduction or withdrawal of the rating of
such Conduit Investor’s commercial paper notes by any nationally recognized
rating agency rating such commercial paper notes;

(k) each Funding Agent shall have received an original duly executed and
authenticated Series 2011-1 Note registered in its name pursuant to Section 2.01
and stating that the principal amount thereof shall not exceed the Maximum
Investor Group Principal Amount of such Funding Agent’s Investor Group; and

(l) the Administrative Agent shall have received all other closing deliverables
as it shall reasonably request.

SECTION 7.02 Conditions to Initial Borrowing.

The obligation of each Conduit Investor or the related Conduit Committed Note
Purchaser and each Non-Conduit Committed Note Purchaser to fund the initial
Borrowing hereunder shall be subject to the satisfaction of the conditions
precedent that the Administrative Agent shall have received evidence
satisfactory to it of (i) the

 

30



--------------------------------------------------------------------------------

completion of all UCC filings as may be necessary to perfect or evidence the
assignment by ZVF to the Trustee or the Collateral Agent on behalf of the
Trustee of its interests in the Collateral, the proceeds thereof and the other
security interests granted pursuant to the Base Indenture, the Collateral Agency
Agreement and the ZVF Lease, (ii) the entry into a Series 2011-1 Interest Rate
Cap by ZVF and (iii) the payment to each Funding Agent of the Up-Front Fee for
such Funding Agent.

SECTION 7.03 Conditions to Each Borrowing.

The election of each Conduit Investor to fund, and the obligation of each
Committed Note Purchaser to fund, any Borrowing on any day (including the
initial Borrowing) shall be subject to the following conditions on the date of
the Borrowing, (both before and after giving effect thereto and to the
application of any proceeds therefrom):

(a) (i) the representations and warranties of ZVF set out in this Agreement
(other than Section 6.01(a) (solely to the extent relating to any Series of
Notes other than the Series 2011-1 Notes), Section 6.01(b) and Section 6.01(d)),
(ii) the representations and warranties of Zipcar set out in this Agreement
(other than Section 6.02(a), which shall have been true and accurate on the
dates specified therein), and (iii) the representations and warranties of ZVF,
the Servicer, the Administrator and the Lessee set out in the Related Documents
(other than (x) this Agreement and (y) any Series Supplements and Related
Documents relating solely to a Series of Indenture Notes other than the Series
2011-1 Notes) to which each is a party, in each such case, shall be true and
accurate as of the date of the Borrowing with the same effect as though made on
that date (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date);

(b) the Series 2011-1 Rapid Amortization Period shall not have commenced;

(c) the Series 2011-1 Commitment Termination Date shall not have occurred;

(d) the related Funding Agent shall have received (i) an executed advance
request in the form of Exhibit A hereto (each such request, an “Advance
Request”) certifying as to the current Aggregate Asset Amount and the Series
2011-1 Enhancement Amount and the other amounts set forth therein and (ii) in
the case of any Borrowing occurring on or after the date the Monthly Noteholder
Statement relating to the January 2012 Payment Date is required to be delivered,
the Monthly Noteholders’ Statement for the Series 2011-1 Notes for the Related
Month immediately preceding the date of such Borrowing;

(e) all conditions to making the related Advances in connection with such
Borrowing specified in Section 2.02(a) of this Agreement shall have been
satisfied;

 

31



--------------------------------------------------------------------------------

(f) each Series 2011-1 Related Document shall be in full force and effect; and

(g) ZVF shall have acquired and shall be maintaining in force one or more Series
2011-1 Interest Rate Caps in accordance with Section 3.12 of the Series 2011-1
Supplement.

The giving of any notice by ZVF pursuant to Section 2.03(a) shall be deemed to
constitute a representation and warranty by ZVF and Zipcar that all conditions
precedent to such Borrowing shall be satisfied as of the date of such Borrowing.

ARTICLE VIII

COVENANTS

SECTION 8.01 Covenants.

ZVF and Zipcar each severally covenants and agrees that, until the Series 2011-1
Notes have been paid in full and the Term has expired, it will:

(a) duly and timely perform all of its covenants (both affirmative and negative)
and obligations under each Related Document to which it is a party;

(b) (i) at the same time any report, notice, certificate, opinion (other than
any bankruptcy timing memorandum) or other document (other than any such
reports, notices, certificates, opinions or other documents relating solely to
any Segregated Series of Notes) is provided, or caused to be provided, to the
Trustee, by ZVF or the Administrator under the Base Indenture (including,
without limitation, under Sections 8.8, 8.9, 8.10, 8.11 and/or 8.12 thereof), or
under the Series 2011-1 Supplement or this Agreement, provide the Administrative
Agent (who shall provide a copy thereof to each Funding Agent) with a copy of
such report, notice, certificate, opinion (other than any bankruptcy timing
memorandum) or other document; provided, however, that neither the Administrator
nor ZVF shall have any obligation under this Section 8.01(b) to deliver to the
Administrative Agent copies of any Monthly Noteholders’ Statements which relate
solely to a Series of Indenture Notes other than the Series 2011-1 Notes and
(ii) provide the Administrative Agent and each Funding Agent such other
information (including financial information), documents, records or reports
respecting the Collateral, ZVF or the Administrator as the Administrative Agent
or any Funding Agent may from time to time reasonably request;

(c) at any time and from time to time, following reasonable prior notice from
the Administrative Agent or any Funding Agent, and during regular business
hours, permit the Administrative Agent or any Funding Agent, or their respective
agents or representatives (including any independent public accounting firm or
other third party auditors) or permitted assigns, access to the offices of, the
Administrator, Zipcar and ZVF, as applicable, (i) to examine and make copies of
and abstracts from all documentation relating to the Series 2011-1 Collateral on
the same terms as are provided to the Trustee under Section 8.6 of the Base

 

32



--------------------------------------------------------------------------------

Indenture, and (ii) to visit the offices and properties of, the Administrator,
Zipcar and ZVF for the purpose of examining such materials described in clause
(i) above, and to discuss matters relating to the Series 2011-1 Collateral, or
the administration and performance of the Base Indenture, the Series 2011-1
Supplement and the other Series 2011-1 Related Documents with any of the
officers or employees of, the Administrator, Zipcar and ZVF, as applicable,
having knowledge of such matters; provided that (i) prior to the occurrence of
an Amortization Event or Potential Amortization Event with respect to the Series
2011-1 Notes, one such visit per calendar year coordinated by the Administrative
Agent and in which each Funding Agent may participate shall be at ZVF’s sole
cost and expense and (ii) after the occurrence and during the continuance of an
Amortization Event or Potential Amortization Event with respect to the Series
2011-1 Notes, one such visit per calendar month shall be at ZVF’s sole cost and
expense. Each party making a request pursuant to this Section 8.01(c) shall
simultaneously send a copy of such request to each of the Administrative Agent
and each Funding Agent, as applicable, so as to allow such other parties to
participate in the requested visit.

(d) not permit any part of the proceeds of any Advance to be (x) used to
purchase or carry any Margin Stock or (y) loaned to others for the purpose of
purchasing or carrying any Margin Stock;

(e) not permit any amounts owed with respect to the Series 2011-1 Notes to be
secured, directly or indirectly, by any Margin Stock;

(f) promptly provide such additional financial and other information with
respect to the Related Documents (other than Series Supplements and Related
Documents relating solely to a Series of Notes other than the Series 2011-1
Notes), ZVF and Zipcar as the Administrative Agent or any Funding Agent may from
time to time reasonably request;

(g) on and after the Series 2011-1 Expected Final Payment Date, use all amounts
allocated to and available for distribution from each excess collection account
in respect of each Series of Notes to decrease, pro rata, the Series 2011-1
Principal Amount and the principal amount of any other Series of Notes that is
then required to be paid;

(h) deliver to each Funding Agent within 120 days after the end of each fiscal
year of ZVF, the financial statements prepared pursuant to Section 8.24(d) of
the Base Indenture;

(i) in the case of the Administrator, for so long as a Liquidation Event of
Default or Limited Liquidation Event of Default for any Series of Notes is
continuing, furnish or cause the Servicer to furnish to the Administrative
Agent, the Back-Up Disposition Agent and each Series 2011-1 Noteholder, the
Fleet Report, prepared in accordance with Section 2.3(d) of the Collateral
Agency Agreement (which may be on a diskette or other electronic medium);

 

33



--------------------------------------------------------------------------------

(j) agree to take any and all acts and to execute any and all further
instruments necessary or reasonably requested by the Administrative Agent to
more fully effect the purposes of this Agreement;

(k) upon the request of the Administrative Agent, cause a firm of independent
certified public accountants reasonably acceptable to the Administrative Agent
and the Administrator to deliver to the Administrative Agent and each Funding
Agent, at ZVF’s cost, a report (in form, substance and scope reasonably
acceptable to the Administrative Agent, and the Administrator) indicating that
such firm has examined the most recently delivered Monthly Noteholders’
statement and expressing such firm’s opinion that (a) the data reported and
calculations set forth in such Monthly Noteholders’ Statement are the data
required to be reported and the calculations required to be made in accordance
with the terms of the Series 2011-1 Series Supplement and the other Related
Documents and (b) the data reported in such Monthly Noteholders’ Statement
accurately reflects the data contained in the Servicer’s systems and other
applicable source records (a “Servicer Audit”); provided that such Servicer
Audits shall be at ZVF’s sole cost and expense (i) for no more than one such
Servicer Audit in any calendar year coordinated by the Administrative Agent
prior to the occurrence of an Amortization Event or Potential Amortization
Event, in each case, with respect to the Series 2011-1 Notes and (ii) for two
such Servicer Audits in any calendar year (in the aggregate including any
Servicer Audit conducted at ZVF’s cost and expense pursuant to the immediately
preceding clause (i)) after the occurrence and during the continuance of an
Amortization Event or Potential Amortization Event, in each case, with respect
to the Series 2011-1 Notes; and

(l) within five Business Days following the end of each calendar quarter,
provide to the Administrative Agent a report containing the information set
forth in, and substantially in the form of, Exhibit F hereto; and

(m) upon any amendment to Schedule 2.1 or Schedule 7 of the ZVF Lease, provide
prompt written notice and a copy of such amended schedule to the Administrative
Agent.

SECTION 8.02 Additional Covenants.

ZVF and Zipcar each severally covenants and agrees that, until the Series 2011-1
Notes have been paid in full and the Term has expired, it will:

(a) not amend, modify, waive or give any approval, consent or permission under,
any provision of the Base Indenture or any other Series 2011-1 Related Document
to which it is a party or agree to terminate, or surrender or assign any rights
or obligations under, any Series 2011-1 Related Document to which it is a party
unless (i) any such amendment, modification, waiver, approval, consent,
permission, termination, surrender or assignment is in writing and made in
accordance with the terms of the Base Indenture or such other Series 2011-1

 

34



--------------------------------------------------------------------------------

Related Document, as applicable and (ii) if such amendment, modification,
waiver, approval, consent, permission, termination, surrender or assignment
adversely affects the Series 2011-1 Noteholders, Series 2011-1 Noteholders
holding more than 50% of the Series 2011-1 Principal Amount have consented
thereto (whether or not, for the avoidance of doubt, any Indenture Noteholder
has a right to consent to such action under the applicable Series 2011-1 Related
Document); provided, that in any such case, if the Base Indenture, the Series
2011-1 Supplement or any other Series 2011-1 Related Document requires the
consent of each affected Noteholder or a higher percentage of Series 2011-1
Noteholders, such unanimous consent or the consent of such higher percentage of
Series 2011-1 Noteholders shall be obtained prior to such amendment,
modification, waiver, approval, consent, permission, termination, surrender or
assignment; provided further that prior to entering into, granting or effecting
any amendment, modification, waiver, approval, consent, permission, termination,
surrender or assignment described in this Section 8.02(a) without the consent of
Series 2011-1 Noteholders holding more than 50% of the Series 2011-1 Principal
Amount (or the consent of Series 2011-1 Noteholders holding any higher required
percentage of the Series 2011-1 Principal Amount or all Series 2011-1
Noteholders, as applicable), ZVF shall deliver to the Trustee and each Funding
Agent an Officer’s Certificate executed by an Authorized Officer of ZVF and
cause to be delivered an Opinion of Counsel (which may be based on an Officer’s
Certificate) issued by a law firm of nationally recognized standing confirming,
in each case, that such amendment, modification, waiver, approval, consent,
permission, termination, surrender or assignment does not adversely affect the
Series 2011-1 Noteholders.

(b) not designate any Manufacturer as an Eligible Manufacturer pursuant to
clause (b) of the definition thereof in Schedule I to the Base Indenture without
the prior written consent of Series 2011-1 Noteholders holding more than 50% of
the Series 2011-1 Principal Amount, which consent shall not be unreasonably
withheld or delayed;

(c) not remove the Administrator or the Back-Up Disposition Agent without the
prior written consent of Series 2011-1 Noteholders holding more than 50% of the
Series 2011-1 Principal Amount;

(d) not appoint or agree to the appointment of any successor Administrator
(other than the Back-Up Administrator), Back-Up Administrator or Collateral
Agent without the prior written consent of Series 2011-1 Noteholders holding
more than 50% of the Series 2011-1 Principal Amount;

(e) not terminate the Servicer pursuant to Section 8.7(c) of the Base Indenture
without the prior written consent of Series 2011-1 Noteholders holding more than
50% of the Series 2011-1 Principal Amount;

(f) not reduce the percentage set forth in Section 22 of the ZVF Lease with
respect to Depreciation Charges without the prior written consent of Series
2011-1 Noteholders holding more than 50% of the Series 2011-1 Principal Amount;

 

35



--------------------------------------------------------------------------------

(g) not amend or modify the Base Indenture in connection with the issuance of a
Segregated Series without (i) the prior written consent of Series 2011-1
Noteholders holding more than 50% of the Series 2011-1 Principal Amount or
(ii) the delivery to each Funding Agent of an Officer’s Certificate executed by
an Authorized Officer of ZVF and an Opinion of Counsel (which may be based on an
Officer’s Certificate) issued by a law firm of nationally recognized standing
confirming, in each case, that such amendment or modification does not adversely
affect the Series 2011-1 Noteholders;

(h) not issue a Segregated Non-Collateral Agency Series without the prior
written consent of Series 2011-1 Noteholders holding more than 50% of the Series
2011-1 Principal Amount, such consent not to be unreasonably withheld or
delayed;

(i) (i) provide the Administrative Agent with the Series Supplement and the Note
Purchase Agreement (if applicable) with respect to any new Series of Notes at
least 10 Business Days prior to the issuance of such new Series of Notes and
(ii) not issue such new Series of Notes if (A) such issuance shall have a
material adverse affect on the interests of the Holders of the Series 2011-1
Notes in the reasonable and good faith determination of the Administrative Agent
(excluding any impact from the dilution of the interests or voting percentage of
the Series 2011-1 Noteholders) and (B) the Administrative Agent provides ZVF and
the Servicer with written notice of such determination together with a written
explanation as to the reasons therefor within five Business Days of the
Administrative Agent’s receipt of such Series Supplement; provided that, if
there are any changes to such Series Supplement or such Note Purchase Agreement
for such new Series of Notes after ZVF has delivered such Series Supplement and
such Note Purchase Agreement to the Administrative Agent, ZVF shall provide the
Administrative Agent with a redlined copy of the Series Supplement and Note
Purchase Agreement marked to show such changes and the Administrative Agent
shall have at least two Business Days to review such changes and deliver the
written notice described in the immediately preceding clause;

(j) provide the Administrative Agent with a copy of any amendment to the Series
2010-1 Supplement or the Series 2010-1 Note Purchase Agreement promptly
following the effectiveness thereof;

(k) not amend the definition of Ineligible Non-Investment Grade Receivable
Amount in the Base Indenture without the prior written consent of Series 2011-1
Noteholders holding more than 50% of the Series 2011-1 Principal Amount;

 

36



--------------------------------------------------------------------------------

(l) not add any new Eligible Program Manufacturer pursuant to clause (b) of the
definition thereof without the prior written consent of Series 2011-1
Noteholders holding more than 50% of the Series 2011-1 Principal Amount;

(m) not enter into any new Eligible Manufacturer Program, or consent to any
material change to an existing Eligible Manufacturer Program, without the prior
written consent of Series 2011-1 Noteholders holding more than 50% of the Series
2011-1 Principal Amount;

(n) upon the establishment of the Series 2011-1 Cash Collateral Account in
accordance with Section 3.9(f) of the Series 2011-1 Supplement, deliver to each
Series 2011-1 Noteholder an opinion of counsel with respect to the creation and
perfection of the security interest in the Series 2011-1 Cash Collateral Account
in form and substance reasonably satisfactory to the Administrative Agent; and

(o) upon the entry into any amendment to the Series 2010-1 Series Supplement or
the Series 2010-1 Note Purchase Agreement (or the issuance of any Series of
Notes that are designated as Variable Funding Car Sharing Asset Backed Notes and
that refinance in whole the Series 2010-1 Notes) that, in each case, contain or
have the benefit of any provision that could reasonably be determined to be more
favorable in any material respect to the holders of such Series of Notes than
the terms of the Series 2011-1 Notes are to the Series 2011-1 Noteholders, and
upon the request of the Administrative Agent (at the direction of Series 2011-1
Noteholders holding at least 50% of the Series 2011-1 Principal Amount), Zipcar
and ZVF shall amend the Related Documents (subject to the receipt of any
required consents and the satisfaction of the Rating Agency Condition) to
incorporate such more favorable provision for the benefit of the Series 2011-1
Notes.

ARTICLE IX

MISCELLANEOUS PROVISIONS

SECTION 9.01 Amendments.

Subject to any provision of the Base Indenture or the Series 2011-1 Supplement
requiring the consent of each affected Noteholder or of a higher percentage of
Noteholders, no amendment to or waiver of any provision of this Agreement, nor
consent to any departure by the Administrator or ZVF, shall in any event be
effective unless the same shall be in writing and signed by the Administrator,
ZVF, Conduit Investors and Committed Note Purchasers holding more than 66 2/3%
of the Series 2011-1 Notes and the Commitment, respectively; provided, however,
that the consent of each Conduit Investor and each Committed Note Purchaser
shall be required for and amendment or modification that (A) extends the due
date for, or reduces the amount of any scheduled repayment or prepayment of
principal of or interest on the Series 2011-1 Notes (or reduces the principal
amount of or rate of interest on the Series 2011-1 Notes or otherwise changes
the manner in which interest is calculated); (B) affects adversely the

 

37



--------------------------------------------------------------------------------

interests, rights or obligations of any Conduit Investor or Committed Note
Purchaser individually in comparison to any other Conduit Investor or Committed
Note Purchaser; (C) relates to or alters the pro rata treatment of payments to
and Advances by the Conduit Investors and Committed Note Purchasers; (D) amends
or modifies this Section 9.01 or Section 8.01(b) or otherwise amends or modifies
any provision relating to the amendment or modification of this Agreement, or,
pursuant to the Related Documents, would require the consent of 100% of the
Series 2011-1 Noteholders or each Series 2011-1 Noteholder affected by such
amendment or modification; (E) would approve the assignment or transfer by ZVF
of any of its rights or obligations hereunder; (F) releases ZVF of any material
obligation hereunder; (G) would reduce, modify or amend any indemnities in favor
of any Conduit Investors, Committed Note Purchasers or Funding Agents; (H) would
amend or modify and of the following defined terms or any defined terms
contained therein: “Commitment”, “Commitment Percentage”, “Conduit Assignee”,
“CP Rate”, “Eurodollar Advance”, “Eurodollar Interest Period”, “Eurodollar
Rate”, “Eurodollar Rate (Reserve Adjusted)”, “Investor Group Principal Amount”,
“Maximum Investor Group Principal Amount”, “Prime Rate”, “Program Fee”, “Series
2011-1 Base Rate”, “Series 2011-1 Commitment Termination Date” or “Undrawn Fee”;
(I) would alter any of the conditions precedent to any Advance; or (J) would
amend or modify Sections 2.03, 2.05, 2.06, 2.07, 3.01, 3.02 or 9.17 or Article
VII; provided, further that Article V may not be amended or modified without the
consent of the Administrative Agent.

SECTION 9.02 No Waiver; Remedies.

Any waiver, consent or approval given by any party hereto shall be effective
only in the specific instance and for the specific purpose for which given, and
no waiver by a party of any breach or default under this Agreement shall be
deemed a waiver of any other breach or default. No failure on the part of any
party hereto to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder, or any abandonment or discontinuation of steps to enforce the
right, power or privilege, preclude any other or further exercise thereof or the
exercise of any other right. No notice to or demand on any party hereto in any
case shall entitle such party to any other or further notice or demand in the
same, similar or other circumstances. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

SECTION 9.03 Binding on Successors and Assigns.

This Agreement shall be binding upon, and inure to the benefit of, ZVF, the
Administrator, the Committed Note Purchasers, the Conduit Investors, the
Administrative Agent and their respective successors and assigns; provided,
however, that neither ZVF nor the Administrator may assign or transfer its
rights or obligations hereunder or in connection herewith or any interest herein
(voluntarily, by operation of law or otherwise) without the prior written
consent of each Committed Note Purchaser and each Conduit Investor; provided,
that nothing herein shall prevent ZVF from assigning its rights to the Trustee
under the Base Indenture and the Series 2011-1 Supplement and to the Collateral
Agent under the Collateral Agency Agreement; provided, further, that none of the
Conduit Investors or the Committed Note Purchasers

 

38



--------------------------------------------------------------------------------

may transfer, pledge, assign, sell participations in or otherwise encumber its
rights or obligations hereunder or in connection herewith or any interest herein
except as permitted under Section 6.03(g), Section 9.17 and this Section 9.03.
Nothing expressed herein is intended or shall be construed to give any Person
other than the Persons referred to in the preceding sentence any legal or
equitable right, remedy or claim under or in respect of this Agreement.

(a) Notwithstanding any other provision set forth in this Agreement, each
Conduit Investor and each Conduit Committed Note Purchaser may at any time grant
to one or more Program Support Providers (or, in the case of a Conduit Investor,
to its related Conduit Committed Note Purchaser) a participating interest in or
lien on, or otherwise transfer and assign to one or more Program Support
Providers (or, in the case of a Conduit Investor, to its related Conduit
Committed Note Purchaser), such Conduit Investor’s or such Committed Note
Purchaser’s interests in the Advances made hereunder and such Program Support
Provider (or such Conduit Committed Note Purchaser, as the case may be), with
respect to its participating or assigned interest, shall be entitled to the
benefits granted to such Conduit Investor or Committed Note Purchaser, as
applicable, under this Agreement.

(b) Notwithstanding any other provision set forth in this Agreement, each
Conduit Investor may at any time, without the consent of ZVF, transfer and
assign all or a portion of its rights in the Series 2011-1 Notes (and its rights
hereunder and under the Related Documents) to its related Conduit Committed Note
Purchaser. Furthermore, each Conduit Investor may at any time grant a security
interest in and lien on, all or any portion of its interests under this
Agreement, its Series 2011-1 Note and all Related Documents to (i) its related
Conduit Committed Note Purchaser, (ii) its Funding Agent, (iii) any Program
Support Provider, (iv) any other Person who, at any time now or in the future,
provides liquidity or credit enhancement for the Conduit Investors, including
without limitation, an insurance policy relating to the Series 2011-1 Commercial
Paper or the Series 2011-1 Notes or (v) any collateral trustee or collateral
agent for any of the foregoing; provided, however, any such security interest or
lien shall be released upon assignment of its Series 2011-1 Note to its related
Conduit Committed Note Purchaser. Each Committed Note Purchaser may assign its
Commitment, or all or any portion of its interest under its Series 2011-1 Note,
this Agreement and the Related Documents to any Person with the prior written
consent of ZVF, such consent not to be unreasonably withheld. Notwithstanding
any other provisions set forth in this Agreement, each Committed Note Purchaser
may at any time create a security interest in all or any portion of its rights
under this Agreement, its Series 2011-1 Note and the Related Documents in favor
of any Federal Reserve Bank in accordance with Regulation A of the Board of
Governors of the Federal Reserve System or any similar foreign entity.

SECTION 9.04 Survival of Agreement.

All covenants, agreements, representations and warranties made herein and in the
Series 2011-1 Notes delivered pursuant hereto shall survive the making and the
repayment of the Advances and the execution and delivery of this Agreement and
the Series 2011-1 Notes and shall continue in full force and effect until all
interest on and

 

39



--------------------------------------------------------------------------------

principal of the Series 2011-1 Notes and all other amounts owed to the Conduit
Investors, the Committed Note Purchasers, the Funding Agents and the
Administrative Agent hereunder and under the Series 2011-1 Supplement have been
paid in full and the commitment of the Committed Note Purchasers hereunder has
been terminated. In addition, the obligations of ZVF, the Committed Note
Purchasers and the Conduit Investors under Sections 3.03, 3.04, 3.05, 3.06,
3.07, 3.08, 5.03, 5.10, 9.05, 9.10(b) and 9.11 shall survive the termination of
this Agreement.

SECTION 9.05 Payment of Costs and Expenses; Indemnification.

(a) (a) Payment of Costs and Expenses. ZVF agrees to pay on demand all
reasonable expenses of the Administrative Agent, each Funding Agent, each
Conduit Investor and each Committed Note Purchaser (including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel to the
Administrative Agent, each Conduit Investor and each Committed Note Purchaser,
if any, as well as the fees and expenses of the Rating Agencies, if any,
providing a rating in respect of the Series 2011-1 Notes at the request of ZVF
or any Series 2011-1 Commercial Paper) in connection with

(i) the negotiation, preparation, execution, delivery and administration of this
Agreement and of each other Related Document, including schedules and exhibits,
and any liquidity, credit enhancement or insurance documents of a Program
Support Provider with respect to a Conduit Investor relating to the Series
2011-1 Notes and any amendments, waivers, consents, supplements or other
modifications to this Agreement or any other Related Document as may from time
to time hereafter be proposed, whether or not the transactions contemplated
hereby or thereby are consummated, and

(ii) the consummation of the transactions contemplated by this Agreement and the
other Related Documents.

ZVF further agrees to pay, and to save the Administrative Agent, each Funding
Agent, each Conduit Investor and each Committed Note Purchaser harmless from all
liability for (i) any breach by ZVF of its obligations under this Agreement,
(ii) all reasonable costs incurred by the Administrative Agent, such Funding
Agent, such Conduit Investor or such Committed Note Purchaser (including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel to
the Administrative Agent, such Funding Agent, such Conduit Investor and such
Committed Note Purchaser, if any) in enforcing this Agreement and (iii) any
stamp, documentary or other similar taxes which may be payable in connection
with the execution or delivery of this Agreement, any Borrowing hereunder, or
the issuance of the Series 2011-1 Notes or any other Related Documents. ZVF also
agrees to reimburse the Administrative Agent, each Funding Agent, each Conduit
Investor and each Committed Note Purchaser upon demand for all reasonable
out-of-pocket expenses incurred by the Administrative Agent, such Funding Agent,
such Conduit Investor or such Committed Note Purchaser (including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel to the
Administrative Agent, such Funding Agent, such Conduit Investor and such
Committed Note Purchaser, if any and the reasonable fees and out-of-pocket
expenses of any third-party servicers and

 

40



--------------------------------------------------------------------------------

disposition agents) in connection with (x) the negotiation of any restructuring
or “work-out”, whether or not consummated, of the Related Documents and (y) the
enforcement of, or any waiver or amendment requested under or with respect to,
this Agreement or any other of the Related Documents.

Without limiting the foregoing, ZVF shall have no obligation to reimburse any
Committed Note Purchaser and/or Conduit Investor for any of the fees and/or
expenses incurred by such Committed Note Purchaser and/or Conduit Investor with
respect to its sale or assignment of all or any part of its respective rights
and obligations under this Agreement and the Series 2011-1 Notes pursuant to
Section 9.17.

(b) Indemnification. In consideration of the execution and delivery of this
Agreement by the Conduit Investors and the Committed Note Purchasers, ZVF hereby
indemnifies and holds each Conduit Investor and each Committed Note Purchaser
and each of their officers, directors, employees and agents (collectively, the
“Indemnified Parties”) harmless from and against any and all actions, causes of
action, suits, losses, costs, liabilities and damages (irrespective of whether
any such Indemnified Party is a party to the action for which indemnification
hereunder is sought and including, without limitation, any liability in
connection with the offering and sale of the Series 2011-1 Notes), including
reasonable attorneys’ fees and disbursements and other reasonable related
expenses (collectively, the “Indemnified Liabilities”), incurred by the
Indemnified Parties or any of them (whether in prosecuting or defending against
such actions, suits or claims) to the extent resulting from, or arising out of,
or relating to

(i) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of any Advance; or

(ii) the entering into and performance of this Agreement and any other Related
Document by any of the Indemnified Parties,

except for any such Indemnified Liabilities arising for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party’s gross
negligence or willful misconduct. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, ZVF hereby agrees to make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. The indemnity set forth
in this Section 9.05(b) shall in no event include indemnification for any taxes
(which indemnification is provided in Section 3.08).

(c) Indemnification of the Administrative Agent and each Funding Agent.

(i) (i) In consideration of the execution and delivery of this Agreement by the
Administrative Agent and each Funding Agent, ZVF hereby indemnifies and holds
the Administrative Agent and each Funding Agent and each of their respective
officers, directors, employees and agents (collectively, the “Agent Indemnified
Parties”) harmless from and against any and all actions, causes of action,

 

41



--------------------------------------------------------------------------------

suits, losses, costs, liabilities and damages (irrespective of whether any such
Agent Indemnified Party is a party to the action for which indemnification
hereunder is sought and including, without limitation, any liability in
connection with the offering and sale of the Series 2011-1 Notes), including
reasonable attorneys’ fees and disbursements and other reasonable related
expenses (collectively, the “Agent Indemnified Liabilities”), incurred by the
Agent Indemnified Parties or any of them (whether in prosecuting or defending
against such actions, suits or claims) to the extent resulting from, or arising
out of, or relating to the entering into and performance of this Agreement and
any other Related Document by any of the Agent Indemnified Parties, except for
any such Agent Indemnified Liabilities arising for the account of a particular
Agent Indemnified Party by reason of the relevant Agent Indemnified Party’s
gross negligence or willful misconduct. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, ZVF hereby agrees to make the
maximum contribution to the payment and satisfaction of each of the Agent
Indemnified Liabilities which is permissible under applicable law. The indemnity
set forth in this Section 9.05(c)(i) shall in no event include indemnification
for any taxes (which indemnification is provided in Section 3.08). ZVF shall
give notice to the Rating Agencies of any claim for Agent Indemnified
Liabilities made under this section.

(ii) In consideration of the execution and delivery of this Agreement by the
Administrative Agent, each Committed Note Purchaser, ratably according to its
respective Commitment, hereby indemnifies and holds the Administrative Agent and
each of its officers, directors, employees and agents (collectively, the
“Administrative Agent Indemnified Parties”) harmless from and against any and
all actions, causes of action, suits, losses, costs, liabilities and damages
(solely to the extent not reimbursed by or on behalf of ZVF) (irrespective of
whether any such Administrative Agent Indemnified Party is a party to the action
for which indemnification hereunder is sought and including, without limitation,
any liability in connection with the offering and sale of the Series 2011-1
Notes), including reasonable attorneys’ fees and disbursements and other
reasonable related expenses (collectively, the “Administrative Agent Indemnified
Liabilities”), incurred by the Administrative Agent Indemnified Parties or any
of them (whether in prosecuting or defending against such actions, suits or
claims) to the extent resulting from, or arising out of, or relating to the
entering into and performance of this Agreement and any other Related Document
by any of the Agent Indemnified Parties, except for any such Administrative
Agent Indemnified Liabilities arising for the account of a particular
Administrative Agent Indemnified Party by reason of the relevant Administrative
Agent Indemnified Party’s gross negligence or willful misconduct. If and to the
extent that the foregoing undertaking may be unenforceable for any reason, each
Committed Note Purchaser hereby agrees to make the maximum contribution to the
payment and satisfaction of each of the Administrative Agent Indemnified
Liabilities which is permissible under applicable law. The indemnity set forth
in this Section 9.05(c)(ii) shall in no event include indemnification for any
taxes (which indemnification is provided in Section 3.08)

(iii) In consideration of the execution and delivery of this Agreement by each
Funding Agent, each Committed Note Purchaser hereby indemnifies and holds its
related Funding Agent and each of its officers, directors, employees and agents

 

42



--------------------------------------------------------------------------------

(collectively, the “Funding Agent Indemnified Parties”) harmless from and
against any and all actions, causes of action, suits, losses, costs, liabilities
and damages, and reasonable expenses incurred in connection therewith (solely to
the extent not reimbursed by or on behalf of ZVF) (irrespective of whether any
such Funding Agent Indemnified Party is a party to the action for which
indemnification hereunder is sought and including, without limitation, any
liability in connection with the offering and sale of the Series 2011-1 Notes),
including reasonable attorneys’ fees and disbursements (collectively, the
“Funding Agent Indemnified Liabilities”), incurred by the Funding Agent
Indemnified Parties or any of them (whether in prosecuting or defending against
such actions, suits or claims) to the extent resulting from, or arising out of,
or relating to the entering into and performance of this Agreement and any other
Related Document by any of the Funding Agent Indemnified Parties, except for any
such Funding Agent Indemnified Liabilities arising for the account of a
particular Funding Agent Indemnified Party by reason of the relevant Funding
Agent Indemnified Party’s gross negligence or willful misconduct. If and to the
extent that the foregoing undertaking may be unenforceable for any reason, each
Committed Note Purchaser hereby agrees to make the maximum contribution to the
payment and satisfaction of each of the Funding Agent Indemnified Liabilities
which is permissible under applicable law. The indemnity set forth in this
Section 9.05(c)(iii) shall in no event include indemnification for any taxes
(which indemnification is provided in Section 3.08).

SECTION 9.06 Characterization as Related Document; Entire Agreement.

This Agreement shall be deemed to be a Related Document for all purposes of the
Base Indenture and the other Related Documents. This Agreement, together with
the Base Indenture, the Series 2011-1 Supplement, the Fee Letter, the documents
delivered pursuant to Section 7.01 and the other Related Documents, including
the exhibits and schedules thereto, contains a final and complete integration of
all prior expressions by the parties hereto with respect to the subject matter
hereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter hereof, superseding all previous oral statements
and other writings with respect thereto.

SECTION 9.07 Notices.

All notices, amendments, waivers, consents and other communications provided to
any party hereto under this Agreement shall be in writing and addressed,
delivered or transmitted to such party at its address or facsimile number set
forth below its signature hereto or at such other address or facsimile number as
may be designated by such party in a written notice to the other parties. Any
notice, if mailed and properly addressed with postage prepaid or if properly
addressed and sent by pre-paid courier service, shall be deemed given when
received; any notice, if transmitted by facsimile, shall be deemed given when
transmitted upon receipt of electronic confirmation of transmission.

 

43



--------------------------------------------------------------------------------

SECTION 9.08 Severability of Provisions.

Any covenant, provision, agreement or term of this Agreement that is prohibited
or is held to be void or unenforceable in any jurisdiction shall, as to that
jurisdiction, be ineffective to the extent of the prohibition or
unenforceability without invalidating the remaining provisions of this
Agreement.

SECTION 9.09 Tax Matters.

Each party to this Agreement (a) acknowledges that it is the intent of the
parties to this Agreement that, for accounting purposes and for all Federal,
state and local income and franchise tax purposes, the Series 2011-1 Notes will
be treated as evidence of indebtedness, (b) agrees to treat the Series 2011-1
Notes for all such purposes as indebtedness and (c) agrees that the provisions
of the Related Documents shall be construed to further these intentions. On the
Series 2011-1 Closing Date, each initial Conduit Investor and Committed Note
Purchaser shall deliver a tax certificate executed by such Conduit Investor or
Committed Note Purchaser substantially in the form of Exhibit E to the Registar
and ZVF.

SECTION 9.10 No Proceedings; Limited Recourse.

(a) (a) ZVF. Each of the parties hereto (other than ZVF) hereby covenants and
agrees that, prior to the date which is one year and one day after the final
payment in full of all Indenture Notes issued by ZVF pursuant to the Base
Indenture, it will not institute against or join with, encourage or cooperate
with any other Person in instituting against, ZVF, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any Federal or state bankruptcy or similar law, all as more
particularly set forth in Section 13.15 of the Base Indenture and subject to any
retained rights set forth therein; provided, however, that nothing in this
Section 9.10(a) shall constitute a waiver of any right to indemnification,
reimbursement or other payment from ZVF pursuant to this Agreement, the Series
2011-1 Supplement or the Base Indenture. In the event that a Committed Note
Purchaser (solely in its capacity as such) or a Conduit Investor (solely in its
capacity as such) takes action in violation of this Section 9.10(a), ZVF agrees
that it shall file an answer with the bankruptcy court or otherwise properly
contest the filing of such a petition by any such Person against ZVF or the
commencement of such action and raise the defense that such Person has agreed in
writing not to take such action and should be estopped and precluded therefrom
and such other defenses, if any, as its counsel advises that it may assert. The
provisions of this Section 9.10(a) shall survive the termination of this
Agreement. Nothing contained herein shall preclude participation by a Committed
Note Purchaser or a Conduit Investor in assertion or defense of its claims in
any such proceeding involving ZVF. The obligations of ZVF under this Agreement
are solely the limited liability company obligations of ZVF. In addition, each
of the parties hereto agrees that all fees, expenses and other costs payable
hereunder by ZVF shall be payable only to the extent set forth in Section 13.16
of the Base Indenture and that all other amounts owed to them by ZVF shall be
payable solely from amounts that become available for payment pursuant to the
Base Indenture and the Series 2011-1 Supplement.

 

44



--------------------------------------------------------------------------------

(b) The Conduit Investors. Each of the parties hereto hereby covenants and
agrees that it will not, prior to the date which is one year and one day after
the payment in full of the latest maturing Series 2011-1 Commercial Paper or
other debt securities or instruments issued by a Conduit Investor, institute
against, or join with any other Person in instituting against, such Conduit
Investor, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings under any Federal or state bankruptcy or
similar law, subject to any retained rights set forth therein; provided,
however, that nothing in this Section 9.10(b) shall constitute a waiver of any
right to indemnification, reimbursement or other payment from such Conduit
Investor pursuant to this Agreement, the Series 2011-1 Supplement or the Base
Indenture. In the event that ZVF, the Administrator, a Committed Note Purchaser
(solely in its capacity as such) or Zipcar takes action in violation of this
Section 9.10(b), such related Conduit Investor may file an answer with the
bankruptcy court or otherwise properly contest the filing of such a petition by
any such Person against such Conduit Investor or the commencement of such action
and raise the defense that such Person has agreed in writing not to take such
action and should be estopped and precluded therefrom and such other defenses,
if any, as its counsel advises that it may assert. The provisions of this
Section 9.10(b) shall survive the termination of this Agreement. Nothing
contained herein shall preclude participation by ZVF, the Administrator, a
Committed Note Purchaser or Zipcar in assertion or defense of its claims in any
such proceeding involving a Conduit Investor. The obligations of the Conduit
Investors under this Agreement are solely the corporate obligations of the
Conduit Investors. No recourse shall be had for the payment of any amount owing
in respect of this Agreement, including any obligation or claim arising out of
or based upon this Agreement, against any stockholder, employee, officer, agent,
director, member, affiliate or incorporator of any Conduit Investor; provided,
however, nothing in this Section 9.10(b) shall relieve any of the foregoing
Persons from any liability which any such Person may otherwise have for its
gross negligence or willful misconduct.

Notwithstanding any provisions contained in this Agreement to the contrary, the
Conduit Investors shall not, and shall not be obligated to, fund or pay any
amount pursuant to this Agreement or the Series 2011-1 Notes unless (i) the
respective Conduit Investor has received funds which may be used to make such
funding or other payment and which funds are not required to repay any of the
commercial paper notes (“CP Notes”) issued by such Conduit Investor when due and
(ii) after giving effect to such funding or payment, either (x) such Conduit
Investor could issue CP Notes to refinance all of its outstanding CP Notes
(assuming such outstanding CP Notes matured at such time) in accordance with the
program documents governing its commercial paper program or (y) all of the CP
Notes are paid in full. Any amount which a Conduit Investor does not pay
pursuant to the operation of the preceding sentence shall not constitute a claim
(as defined in Section 101 of the Bankruptcy Code) against or obligation of such
Conduit Investor for any such insufficiency.

SECTION 9.11 Confidentiality.

Each Committed Note Purchaser, each Conduit Investor and each Funding Agent
agrees that it shall not disclose any Confidential Information to any

 

45



--------------------------------------------------------------------------------

Person without the prior written consent of the Administrator and ZVF, other
than (a) to their Affiliates and their officers, directors, employees, agents
and advisors (including, without limitation, legal counsel and accountants) and
to actual or prospective assignees and participants, and then only on a
confidential basis, (b) as mandated by a court or administrative order or
decree, governmental or regulatory authority or self-regulatory organization or
required by any statute, law, rule or regulation or judicial process (including
any subpoena or similar legal process), (c) to any Rating Agency providing a
rating for the Series 2011-1 Notes or the Conduit Investor’s debt, (d) in the
course of litigation with ZVF or the Administrator, (e) to any Series 2011-1
Noteholder, any Committed Note Purchaser, any Conduit Investor, any Funding
Agent or the Administrative Agent, (f) to any Person acting as a placement agent
or dealer with respect to any commercial paper (provided that any Confidential
Information provided to any such placement agent or dealer does not reveal the
identity of ZVF or any of its Affiliates), (g) on a confidential basis, to any
provider of credit enhancement or liquidity to any Conduit Investor, (h) on a
confidential basis, to auditors or legal or other professional advisors of any
party hereto or (i) to any Person to the extent such Committed Note Purchaser or
Conduit Investor reasonably determines such disclosure is necessary or
appropriate in connection with the enforcement or for the defense of the rights
and remedies under the Series 2011-1 Notes, the Indenture or any other Related
Document.

“Confidential Information” means information that ZVF or the Administrator
furnishes to a Committed Note Purchaser, a Conduit Investor or a Funding Agent
in connection with or related to the transactions contemplated by the Related
Documents or otherwise pursuant to the terms thereof, but does not include
(i) any such information that is or becomes generally available to the public
other than as a result of a disclosure by a Committed Note Purchaser, a Conduit
Investor or a Funding Agent or other Person to which a Committed Note Purchaser,
a Conduit Investor or a Funding Agent, directly or indirectly, delivered such
information, (ii) any such information that was in the possession of a Committed
Note Purchaser, a Conduit Investor or a Funding Agent or other source prior to
its being furnished to such Committed Note Purchaser, Conduit Investor or
Funding Agent by ZVF or the Administrator, or (iii) that is or becomes available
to a Committed Note Purchaser, a Conduit Investor or a Funding Agent from a
source other than ZVF or the Administrator or any of their respective agents,
provided that, with respect to clause (ii) and this clause (iii), such source is
not (1) known to a Committed Note Purchaser or a Conduit Investor to be bound by
a confidentiality agreement with ZVF or the Administrator, as the case may be,
or (2) known to a Committed Note Purchaser or a Conduit Investor to be otherwise
prohibited from transmitting the information by a contractual, legal or
fiduciary obligation.

SECTION 9.12 Governing Law.

THIS AGREEMENT AND ALL MATTERS ARISING UNDER OR IN ANY MANNER RELATING TO THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HERETO SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAW.

 

46



--------------------------------------------------------------------------------

SECTION 9.13 Jurisdiction.

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY OF THE PARTIES HEREUNDER WITH
RESPECT TO THIS SERIES 2011-1 NOTE PURCHASE AGREEMENT MAY BE BROUGHT IN ANY
STATE OR (TO THE EXTENT PERMITTED BY LAW) FEDERAL COURT OF COMPETENT
JURISDICTION SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK AND BY
EXECUTION AND DELIVERY OF THIS SERIES 2011-1 NOTE PURCHASE AGREEMENT, EACH PARTY
HEREUNDER ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY
AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS, AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH THIS SERIES 2011-1 NOTE PURCHASE AGREEMENT.

SECTION 9.14 Waiver of Jury Trial.

ALL PARTIES HEREUNDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS SERIES 2011-1 NOTE
PURCHASE AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE PARTIES IN CONNECTION HEREWITH OR
THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE THAT THEY HAVE RECEIVED FULL AND
SIGNIFICANT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS SERIES 2011-1 NOTE
PURCHASE AGREEMENT.

SECTION 9.15 Counterparts.

This Agreement may be executed in any number of counterparts (which may include
facsimile) and by the different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original, and all of which
together shall constitute one and the same instrument.

SECTION 9.16 Additional Investor Groups.

Unless an Amortization Event or a Potential Amortization Event, in each case
with respect to the Series 2011-1 Notes, shall have occurred and be continuing,
ZVF may, with the consent of each Funding Agent and the Administrative Agent,
cause an Additional Investor Group and its related Funding Agent, Conduit
Purchasers, if any, and Committed Note Purchasers to become parties to this
Agreement to increase the Series 2011-1 Maximum Principal Amount by complying
with the provisions of this Section

 

47



--------------------------------------------------------------------------------

9.16 and Sections 2.1 and 5.1 of the Series 2011-1 Supplement. ZVF shall give
the Administrative Agent and each Funding Agent the name of the Funding Agent,
the Conduit Investors, if any, and the Committed Note Purchasers which are
members of such proposed Additional Investor Group, the Maximum Investor Group
Principal Amount with respect to such Additional Investor Group, the related
Conduit Committed Note Purchaser’s Conduit Committed Note Purchaser Percentage
and the desired effective date of such proposed Additional Investor Group
becoming a party to this Agreement. Each Additional Investor Group shall, upon
the execution of an Addendum by such Additional Investor Group, the
Administrative Agent and ZVF, become a party to this Agreement from and after
the date of such execution with the same effect as if such Additional Investor
Group had been an original party hereunder and the Administrative Agent shall
amend Schedule I hereto in accordance with the information provided in the
notice described above.

SECTION 9.17 Assignment.

(a) (a) Any Committed Note Purchaser may at any time sell or assign all or any
part of its rights and obligations under this Agreement and the Series 2011-1
Notes, with the prior written consent of ZVF, which consent shall not be
unreasonably withheld, to one or more financial institutions or other entities
(an “Acquiring Committed Note Purchaser”) pursuant to an assignment and
assumption agreement, substantially in the form of Exhibit B (the “Assignment
and Assumption Agreement”), executed by such Acquiring Committed Note Purchaser,
such assigning Committed Note Purchaser, the Funding Agent with respect to such
Committed Note Purchaser and ZVF and delivered to the Administrative Agent;
provided that the consent of ZVF to any such assignment shall not be required
(i) after the occurrence and during the continuance of an Amortization Event
with respect to the Series 2011-1 Notes or (ii) if such Acquiring Committed Note
Purchaser is an Affiliate of such assigning Committed Note Purchaser.

(b) Without limiting the foregoing, each Conduit Investor may assign all or a
portion of the Investor Group Principal Amount with respect to such Conduit
Investor and its rights and obligations under this Agreement and any other
Related Documents to which it is a party (or otherwise to which it has rights)
to a Conduit Assignee with respect to such Conduit Investor without the prior
written consent of ZVF. Upon such assignment by a Conduit Investor to a Conduit
Assignee, (i) such Conduit Assignee shall be the owner of the Investor Group
Principal Amount or such portion thereof with respect to such Conduit Investor,
(ii) the related administrative or managing agent for such Conduit Assignee will
act as the Funding Agent for such Conduit Assignee hereunder, with all
corresponding rights and powers, express or implied, granted to the Funding
Agent hereunder or under the other Related Documents, (iii) such Conduit
Assignee and its liquidity support provider(s) and credit support provider(s)
and other related parties, in each case relating to the Series 2011-1 Commercial
Paper and/or the Series 2011-1 Notes, shall have the benefit of all the rights
and protections provided to such Conduit Investor herein and in the other
Related Documents (including, without limitation, any limitation on recourse
against such Conduit Assignee as provided in this paragraph), (iv) such Conduit
Assignee shall assume all of such Conduit Investor’s

 

48



--------------------------------------------------------------------------------

obligations, if any, hereunder or under the Base Indenture or under any other
Related Document with respect to such portion of the Investor Group Principal
Amount and such Conduit Investor shall be released from such obligations,
(v) all distributions in respect of the Investor Group Principal Amount or such
portion thereof with respect to such Conduit Investor shall be made to the
applicable Funding Agent on behalf of such Conduit Assignee, (vi) the definition
of the term “CP Rate” with respect to the portion of the Investor Group
Principal Amount with respect to such Conduit Investor, as applicable funded
with commercial paper issued by such Conduit Assignee from time to time shall be
determined in the manner set forth in the definition of “CP Rate” applicable to
such Conduit Assignee on the basis of the interest rate or discount applicable
to commercial paper issued by such Conduit Assignee (rather than any other
Conduit Investor), (vii) the defined terms and other terms and provisions of
this Agreement and the other Related Documents shall be interpreted in
accordance with the foregoing, and (viii) if requested by the Funding Agent with
respect to such Conduit Assignee, the parties will execute and deliver such
further agreements and documents and take such other actions as the Funding
Agent may reasonably request to evidence and give effect to the foregoing. No
assignment by any Conduit Investor to a Conduit Assignee of all or any portion
of the Investor Group Principal Amount with respect to such Conduit Investor
shall in any way diminish the obligation of the Committed Note Purchasers in the
same Investor Group as such Conduit Investor under Section 2.03 to fund any
Increase not funded by such Conduit Investor or such Conduit Assignee.

(c) Any Conduit Investor and the Committed Note Purchaser with respect to such
Conduit Investor, or any Non-Conduit Committed Note Purchaser, may at any time
sell all or any part of their respective rights and obligations under this
Agreement and the Series 2011-1 Notes, with the prior written consent of ZVF,
which consent shall not be unreasonably withheld, to a multi-seller commercial
paper conduit, whose commercial paper has ratings of at least “A-2” from S&P and
“P2” from Moody’s and one or more financial institutions providing support to
such multi-seller commercial paper conduit (an “Acquiring Investor Group”)
pursuant to a transfer supplement, substantially in the form of Exhibit C (the
“Investor Group Supplement”), executed by such Acquiring Investor Group, the
Funding Agent with respect to such Acquiring Investor Group (including the
Conduit Investor and the Committed Note Purchasers with respect to such Investor
Group), such assigning Conduit Investor and the Committed Note Purchasers with
respect to such Conduit Investor, the Funding Agent with respect to such
assigning Conduit Investor and Committed Note Purchasers, or such assigning
Non-Conduit Committed Note Purchaser, as applicable, and ZVF and delivered to
the Administrative Agent; provided that the consent of ZVF to any such
assignment shall not be required after the occurrence and during the continuance
of an Amortization Event with respect to the Series 2011-1 Notes; provided
further that it shall not be considered unreasonable for ZVF to withhold its
consent to an assignment to a potential Acquiring Investor Group that has
ratings of at least “A-2” from S&P and “P2” by Moody’s, but does not have
ratings of at least “A-1” from S&P or “P1” by Moody’s if such assignment will
result in a material increase in ZVF’s costs of financing with respect to the
applicable Series 2011-1 Notes.

 

49



--------------------------------------------------------------------------------

(d) Any Committed Note Purchaser may, in the ordinary course of its business and
in accordance with applicable law, at any time sell to one or more financial
institutions or other entities (“Participants”) participations in its Conduit
Committed Note Purchaser Percentage of the Maximum Investor Group Principal
Amount with respect to it and the other Committed Note Purchasers included in
the related Investor Group, its Series 2011-1 Note and its rights hereunder (or,
in each case, a portion thereof) pursuant to documentation in form and substance
satisfactory to such Committed Note Purchaser and the Participant; provided,
however, that (i) in the event of any such sale by a Committed Note Purchaser to
a Participant, (A) such Committed Note Purchaser’s obligations under this
Agreement shall remain unchanged, (B) such Committed Note Purchaser shall remain
solely responsible for the performance thereof and (C) ZVF and the
Administrative Agent shall continue to deal solely and directly with such
Committed Note Purchaser in connection with its rights and obligations under
this Agreement and (ii) no Committed Note Purchaser shall sell any participating
interest under which the Participant shall have rights to approve any amendment
to, or any consent or waiver with respect to, this Agreement, the Base
Indenture, the Series 2011-1 Supplement or any Related Document, except to the
extent that the approval of such amendment, consent or waiver otherwise would
require the unanimous consent of all Committed Note Purchasers hereunder. A
Participant shall have the right to receive reimbursement for amounts due
pursuant to Sections 3.05, 3.06, 3.07 and 3.08 but only to the extent that the
related selling Committed Note Purchaser would have had such right absent the
sale of the related participation and, with respect to amounts due pursuant to
Section 3.08, only to the extent such Participant shall have complied with the
provisions of Section 3.08 as if such Participant were a Committed Note
Purchaser.

(e) ZVF authorizes each Committed Note Purchaser to disclose to any Participant
or Acquiring Committed Note Purchaser (each, a “Transferee”) and any prospective
Transferee any and all information in such Committed Note Purchaser’s possession
concerning ZVF, the Collateral, the Lessee and the Related Documents which has
been delivered to such Committed Note Purchaser by ZVF or the Administrator in
connection with such Committed Note Purchaser’s credit evaluation of ZVF, the
Collateral and the Lessee; provided that each prospective Transferee shall agree
to be bound by the provisions of Section 9.11 of this Agreement prior to the
receipt of such information.

(f) No direct or indirect assignment, participation, pledge, hypothecation,
rehypothecation, exchange or other disposition or transfer of any Series 2011-1
Note (each a “Transfer”) shall be made unless (i) the transferor notifies the
Registrar and ZVF in writing of its intention to make such Transfer and
(ii) such notice (1) identifies the transferee, (2) contains a transfer
certificate executed by the transferee substantially in the form of Exhibit I-1
to the Series 2011-1 Supplement, (3) contains any other information reasonably
requested by the Registrar or ZVF and (4) is delivered to the Registrar and ZVF.
Notwithstanding anything herein to the contrary, no Transfer of a Series 2011-1
Note shall be permitted if such transfer would result in there being
collectively more than twenty-five (25) beneficial holders of Series 2011-1
Notes. Any purported Transfers of a Series 2011-1 Note to a transferee which
does not comply with the requirements of this paragraph shall be null and void
ab initio.

 

50



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Blank]

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers and delivered as of the day and year
first above written.

 

ZIPCAR VEHICLE FINANCING LLC By:     /s/ Edward G. Goldfinger  

 

  Name:     Edward G. Goldfinger   Title:   Treasurer Address:   25 First Street
    4th Floor,     Cambridge, MA 02141 Attention:   Dean Breda Telephone:  
(617) 995-4231 Facsimile:   (617) 995-4300

Signature Page to Series 2011-1 Note Purchase Agreement



--------------------------------------------------------------------------------

ZIPCAR, INC. By:     /s/ Edward G. Goldfinger  

 

  Name:   Edward G. Goldfinger   Title:   Chief Financial Officer Address:   25
First Street     4th Floor,     Cambridge, MA 02141 Attention:   Edward
Goldfinger Telephone:   (617) 995-4231 Facsimile:   (617) 995-4300

Signature Page to Series 2011-1 Note Purchase Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as the Administrative Agent By:     /s/ Charles Siew  

 

  Name:   Charles Siew   Title:   Vice President Address:   745 Seventh Avenue  
  New York, NY 10019 Attention:   Kristin Terranova Telephone:   (212) 526-7627

With electronic copy to

Kristin.Terranova@barcap.com

Signature Page to Series 2011-1 Note Purchase Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Funding Agent By:     /s/ Charles Siew  

 

  Name:   Charles Siew   Title:   Vice President Address:   745 Seventh Avenue  
  New York, NY 10019 Attention:   Kristin Terranova Telephone:   (212) 526-7627

With electronic copy to

Kristin.Terranova@barcap.com

Signature Page to Series 2011-1 Note Purchase Agreement



--------------------------------------------------------------------------------

SHEFFIELD RECEIVABLES CORPORATION,

as a Conduit Committed Note Purchaser

    By: BARCLAYS BANK PLC, as Attorney-in-Fact   By:  

/s/ Janette Lieu

    Name: Janette Lieu     Title: Director Address:   745 Seventh Avenue   New
York, NY 10019 Attention:   Kristin Terranova Telephone:   (212) 526-7627

With electronic copy to

Kristin.Terranova@barcap.com

Signature Page to Series 2011-1 Note Purchase Agreement



--------------------------------------------------------------------------------

SHEFFIELD RECEIVABLES CORPORATION,

as a Conduit Investor

    By: BARCLAYS BANK PLC, as Attorney-in-Fact   By:  

/s/ Janette Lieu

  Name: Janette Lieu   Title:   Director Address:  

745 Seventh Avenue

New York, NY 10019

Attention:   Kristin Terranova Telephone:   (212) 526-7627 With electronic copy
to
Kristin.Terranova@barcap.com

Signature Page to Series 2011-1 Note Purchase Agreement



--------------------------------------------------------------------------------

SCHEDULE I

Sheffield Receivables Corporation, as a Conduit Investor

Sheffield Receivables Corporation, as a Conduit Committed Note Purchaser

Commitment Percentage: 100%

Conduit Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount: $50,000,000

BARCLAYS BANK PLC, as a Funding Agent, for Sheffield Receivables Corporation as
a Committed Note Purchaser and as a Conduit Investor